Exhibit 10.1
 


SECURED CONSTRUCTION
LOAN AGREEMENT


THIS SECURED CONSTRUCTION LOAN AGREEMENT (“Loan Agreement”) is entered into as
of the 17th day of December, 2012, by and between CENTENNIAL BANK (“Lender”) and
EVITTS RESORT, LLC (“Borrower”).


WHEREAS, Borrower is the owner a leasehold interest in certain real property
located in Allegany County, Maryland, upon which Borrower owns and desires to
renovate an existing hotel, convention center and golf course and construct a
casino facility all located in Rocky Gap State Park (the “Project”); and


WHEREAS, Borrower has made application to borrow from Lender amounts not
exceeding $17,500,000 to finance the direct and indirect costs of constructing
the Project in accordance with the terms and conditions hereof;


NOW, THEREFORE, in consideration of the premises herein set forth and other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, each of the parties, intending to be legally bound by the
provisions hereof, agrees as follows:


ARTICLE I
DEFINITIONS


For purposes of this Loan Agreement, the following terms shall have the
respective meanings assigned to them.


1.01           Assignment of Rents.  The term “Assignment of Rents” shall mean
that Absolute Assignment of Leases and Rents of even date herewith that has been
executed by Borrower to and in favor of Lender that provides for an assignment
by Borrower to Lender of Borrower’s interests in all leases, lease proceeds,
and/or rents generated from the operation of the Maryland Property.


1.02           Advance.  The term “Advance” shall mean a disbursement by Lender
of any of the proceeds of the Loan.


1.03           Application for Advance.  The term “Application for Advance”
shall mean a written request for an Advance by Borrower on that form which
Lender may approve and accompanied by those attachments that Lender may
reasonably request.


1.04           Appraisal.  The term “Appraisal” shall mean an appraisal of the
Maryland Property and the New Improvements prepared by an independent appraiser
who shall be a member of the American Institute of Real Estate Appraisers
selected by or satisfactory to Lender, which shall be acceptable to Lender in
Lender’s sole discretion.


1.05           Approved Budget.  The term “Approved Budget” shall mean that
construction budget attached hereto as EXHIBIT A specifying the cost by item of
(a) all labor, materials, and services necessary for the construction of the New
Improvements in accordance with the Phase I Plans, the Phase 2 Plans (as
currently contemplated), and all Governmental Requirements, and (b) all other
expenses anticipated by Borrower incident to the Loan, the Maryland Property,
and the construction of New Improvements, as such construction budget may be
amended from time to time upon the approval of Borrower and Lender, which
approval shall not be unreasonably withheld or delayed.  Notwithstanding the
foregoing, the Borrower shall not need the approval of the Lender to reallocate
Project expenses among line items on the Approved Budget as long as such
reallocations do not materially change the nature of the Project.  Borrower
shall promptly provide Lender with notice of any such reallocations.
 
 
1

--------------------------------------------------------------------------------

 


1.06           Borrower’s Deposit.  The term “Borrower’s Deposit” shall mean
those sums of money advanced by the Borrower if and when required by Section
4.10 hereof, which in addition to funds advanced under the Loan, will be
sufficient in order to construct the New Improvements in accordance with the
Phase I Plans, the Phase 2 Plans (as currently contemplated), and any
Governmental Requirements.


1.07           Code.  The term “Code” shall mean the Uniform Commercial Code as
currently in force in the State, as it may be subsequently amended or
superseded.


1.08           Completion Date.  The term “Completion Date” shall mean any date
agreed to in writing by Lender and Borrower and subject to Force Majeure Events.


1.09           Construction Contract.  The term “Construction Contract” shall
mean that Guaranteed Maximum Price Agreement between Borrower and Contractor as
might be amended from time to time in accordance with the provisions of Section
4.02 hereof.


1.10           Construction Advance.  The term “Construction Advance” shall mean
each Advance related to the construction of the New Improvements.


1.11           Contractor.  The term “Contractor” shall mean Kraus Anderson
Construction Company, and shall include without limitation its successors and
assigns.


1.12           Credit Agreement.  The term “Credit Agreement” shall collectively
mean this Loan Agreement; the Note; the Mortgage; the Assignment of Rents; the
Indemnification Agreement; the Pledge and Security Agreement; and the
Unconditional Guaranty; all executed by Borrower or Guarantor, as the case may
be, in favor of Lender of even date herewith, and all other documents referenced
therein or otherwise pertaining to this transaction, all as may hereafter be
amended or otherwise modified from time to time.


1.13           Debtor Relief Laws.  The term “Debtor Relief Laws” shall mean any
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
insolvency, reorganization, or similar laws affecting the rights or remedies of
creditors generally, as in effect from time to time.


1.14           Disbursement Agreement.  The term “Disbursement Agreement” shall
mean that form of Disbursement Agreement that is attached hereto as EXHIBIT B to
be executed by and between Borrower and Lender and which sets forth certain
conditions that must be met in order to seek an Advance of principal hereunder.
 
 
2

--------------------------------------------------------------------------------

 


1.15           Event of Default.  The term “Event of Default” shall mean:


                                   (a)
A failure by Borrower to make any payment of principal or interest on the Note
within ten (10) days from and after the date when due;



                                   (b)
A failure by Borrower to comply with or perform in all material respects any of
the other material terms or conditions specified herein or in any other document
constituting part of the Credit Agreement within sixty (60) days from and after
the date written notice thereof has been provided by Lender to Borrower;
provided, however, that with respect to failures that, in Lender’s commercially
reasonable judgment, have a material adverse effect on any collateral pledged to
secure the Loan or on the Borrower’s ability to repay the Loan in a timely
fashion, Lender shall only be required to provide written notice of the same or
substantially similar failure two (2) times during the term of the Loan and if
such failure occurs a third time, Lender may declare an Event of Default without
providing the Borrower with additional notice or an opportunity to cure;



                                   (c)
[RESERVED];



                                   (d)
A failure by Borrower (i) to perform, observe or comply in all material respects
with any of the material terms, covenants, conditions, or provisions of the
Construction Contract or any Governmental Requirement, and (ii) to cure such
failure within any applicable grace period;



                                   (e)
The incorrectness when made in any material respect of any representation or
warranty made by Borrower to Lender herein if such incorrectness has a material
and adverse effect on Lender;

 
                                   (f)
The cessation of the construction of the New Improvements, other than for Force
Majeure Events (as that term is defined in Section 4.03), for more than ninety
(90) days without the written consent of Lender;

 
                                   (g)
A failure of any of the materials incorporated into the New Improvements to
substantially comply in all material respects with the Plans, any Governmental
Requirements, or the requirements of the Ground Lease and any lessee, if
applicable;



                                   (h)
A survey or plat shall show that any material improvement to the Premises is not
entirely within the boundary lines of the Premises or encroaches upon any public
road or waterway (except as authorized by permit or competent Governmental
Authority), setback line, easement (except as approved by the owner of such
easement and any Governmental Authority having jurisdiction), right-of-way,
street or any adjoining property, or that any material Governmental Requirement
has been breached or that any adjoining structure encroaches upon the Premises
and Borrower is unable to obtain an appropriate waiver or easement for such
encroachment;

 
 
3

--------------------------------------------------------------------------------

 
 
                                   (i)
A reasonable determination by Lender that the condition of the Premises has
materially deteriorated; provided however, damage to the Premises by casualty
covered by insurance, a taking of the Premises through condemnation or other
similar proceedings and normal wear and tear shall be excepted;



                                   (j)
[RESERVED];



                                   (k)
The New Improvements shall not have been completed and a certificate of
occupancy has not been issued by the relevant governing entity (for any reason
whatever);

 
                                   (l)
The Project Inspector, if any, shall at anytime certify to Lender in writing
that the Improvements are not, at the
date  of  such  certificate,  being  constructed with reasonable diligence in a
good and workmanlike manner in accordance with the Plans, and the deficiencies
on which such certification is based shall not have been cured in all material
respects within sixty (60) days from and after the date written notice thereof
has been provided by Lender to Borrower;

 
                                   (m)
[RESERVED];



                                   (n)
Borrower shall generally not pay its debts as they become due or shall admit in
writing its inability to pay its debts, or shall make a general assignment for
the benefit of creditors;

 
                                   (0)
Borrower shall commence any case, proceeding or other action seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of Borrower or its debts under any Debtor Relief Laws;

 
                                   (p)
Any case, proceeding or other action is commenced against Borrower seeking to
have an order for relief entered against Borrower, as debtor, or seeking a
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of Borrower or its debts under Debtor Relief Laws, or seeking an appointment of
a receiver, trustee, custodian, conservator, or liquidator or other similar
official for Borrower or for all or any of the Premises, or any other property
of Borrower, and such case, proceeding or other action (i) results in the entry
of an order for relief against Borrower or (ii) remains undismissed for a period
of sixty (60) days;

 
 
4

--------------------------------------------------------------------------------

 
 
                                   (q)
Borrower shall have concealed, removed, or permitted to be concealed or removed,
any part of its property, with intent to hinder, delay or defraud its creditors
or any of them, or made or suffered a transfer of any of its property which may
be fraudulent under any bankruptcy, fraudulent conveyance or similar law; or
shall have made any transfer of any part of its property to or for the benefit
of a creditor at a time when other creditors similarly situated have not been
paid; or shall have suffered or permitted, while insolvent, any creditor to
obtain a lien upon any of its property through legal proceedings or distraint
which is not vacated within sixty (60) days from the date thereof;



                                   (r)
[RESERVED];



                                   (s)
The liquidation, termination, or dissolution of Borrower;



                                   (t)
Borrower attempts to convey the Premises or any interest therein outside the
ordinary course of its business, including without limitation the granting of a
mortgage or security interest subordinate to the mortgage or security interest
granted in the Premises pursuant to the Mortgage, without the prior written
consent of Lender; or



                                   (u)
An occurrence of any Event of Default under the Existing Loan Agreement.



1.16           Existing Improvements.  The term “Existing Improvements” shall
mean all buildings and other improvements of whatever nature to the Maryland
Property currently in existence.


1.17           Existing Loan Agreement.  The term “Existing Loan Agreement”
shall mean that certain Secured Line of Credit Loan Agreement dated as of
October 28, 2008 as modified or amended and as from time to time hereafter
modified or amended by and between the Lender (f/k/a First State Bank) and the
Guarantor.


1.18           Financing Statements.  The term “Financing Statements” shall mean
and include all such Uniform Commercial Code financing statements and
continuation statements as Lender shall require to give notice of and perfect or
to continue perfection of Lender’s security interest in all personal property
and fixtures constituting a part of the Premises or otherwise constituting
security for the Loan.


1.19           Gaming License.  The term “Gaming License” shall mean that
certain Video Lottery Operation License awarded to Borrower by the Maryland
Video Lottery Facility Location Commission (the “Location Commission”) on April
26, 2012 (and Addendum dated July 31, 2012) and to be issued by the Maryland
Lottery and Gaming Control Commission (the “Gaming Commission”) prior to the
commencement of gaming operations at the Project.


1.20           Governmental Authority.  The term “Governmental Authority” shall
mean the United States, the State of Maryland or any other county, municipal or
other political subdivision in which the Premises are located, and any other
political subdivision, agency, department, commission, board, court or
instrumentality which now or hereafter has jurisdiction over Lender, Borrower,
the Guarantor or the Premises.


 
5

--------------------------------------------------------------------------------

 
 
1.21           Governmental Permits.  The term “Governmental Permits” shall mean
all certificates, licenses, permits, approvals and no-action letters, including
without limit the Gaming License from any Governmental Authority required to
evidence full compliance by Borrower and conformance of the Premises with all
legal requirements applicable to the Premises, construction of the New
Improvements and the promotion and operation of the Premises.


1.22           Governmental Requirements.  The term “Governmental Requirements”
shall mean all laws, ordinances, rules, regulations and Governmental Permits of
any Governmental Authority applicable to Borrower or the Premises.
 
1.23           Ground Lease.  The term “Ground Lease” shall mean that certain
Amended and Restated Ground Lease effective on or about July 20, 2012 by and
among the State of Maryland, Department of Natural Resources, Borrower and the
State of Maryland Board of Public Works, as may hereafter be amended or
otherwise modified from time to time.


1.24           Guarantor.  The term “Guarantor” shall mean Lakes Entertainment,
Inc., an affiliate of the Borrower.


1.25           Hazardous Waste.  The term “Hazardous Waste” for purposes of this
Loan Agreement shall mean any hazardous, radioactive, toxic, solid or special
waste, substance, or component thereof, or any other such substance as defined
under any applicable federal, state or local law or regulation.


1.26           Improvements.  The term “Improvements” shall mean the Existing
Improvements and the New Improvements.


1.27           Indemnification Agreement.  The term “Indemnification Agreement”
shall mean that Indemnification Agreement (Regulatory Requirements) from
Borrower to Lender of even date herewith.


1.28           Initial Advance.  The term “Initial Advance” shall mean the first
advance of principal on the Loan which shall be used for the purpose of paying
for costs related to the loan closing and other costs related to obtaining such
financing and for the construction of the New Improvements as set forth on the
Approved Budget.


1.29           Insurance Policies.  The term “Insurance Policies” shall mean
those insurance policies and coverage required herein or otherwise by Lender.


1.30           [RESERVED].


1.31           Lender Expenses.  The term “Lender Expenses” shall mean costs or
expenses of every nature which are incurred by Lender in connection with
Lender’s administration and servicing, defending or enforcing of the Loan,
including, without limitation, all reasonable fees and expenses incurred by both
Lender and its legal counsel in advising, structuring, drafting, reviewing,
administering, amending, terminating, enforcing (including fees and expenses
incurred by Lender and its legal counsel in connection with a “workout,” a
restructuring, or an insolvency proceedings concerning Borrower or any guarantor
of the Loan), defending, or concerning the Loan Agreement, irrespective of
whether suit is brought.
 
 
6

--------------------------------------------------------------------------------

 


1.32           Loan.  The term “Loan” shall mean the Loan contemplated by this
Loan Agreement, in the maximum principal amount of $17,500,000 or so much as may
be advanced by Lender to Borrower, not to exceed, in the aggregate, the payment
of the costs of labor, materials, and services supplied for the construction of
the New Improvements and all other expenses incident to the construction of the
Premises and the consummation of the transaction contemplated by this
Loan  Agreement, all as specified in the Approved Budget.


1.33           Maryland Property.  The term “Maryland Property” shall mean the
real property described in EXHIBIT C attached hereto and incorporated herein by
reference which is located in the State of Maryland and all improvements and
appurtenances thereto.
 
1.34           Minnesota Property. The term “Minnesota Property” shall mean the
real property described in EXHIBIT C attached hereto and incorporated herein by
reference which is located in the State of Minnesota and all improvements and
appurtenances thereto.


1.35           Mortgage.  The term “Mortgage” shall collectively mean that
Leasehold Mortgage, Security Agreement and Assignment of Rents of even date
herewith executed by Borrower, encumbering the Maryland Property, and that
Mortgage, Security Agreement and Assignment of Rents of even date herewith
executed by the Guarantor and encumbering the Minnesota Property, collectively
evidencing valid and enforceable liens on the Property.


1.36           New Improvements.  The term “New Improvements” shall mean the
Phase 1 Improvements and the Phase 2 Improvements and all other buildings and
other improvements of whatever nature to the Maryland Property, the construction
of which is required to properly develop the Maryland Property as contemplated
in the Plans, and any other improvements the parties determine to erect.


1.37           Note.  The term “Note” shall mean the Secured Construction
Promissory Note from Borrower to Lender of even date herewith, in the maximum
principal amount of $17,500,000, the terms and conditions of which are
incorporated herein by this reference.


1.38           [RESERVED]


1.39           Permitted Liens.  The term “Permitted Liens” shall mean purchase
money security interests securing indebtedness of Borrower constituting vendor
financing incurred in the purchase (or borrowing for the purchase) or lease of
kitchen equipment, cash machines and other equipment, as contemplated by the
Approved Budget, and any lien asserted or notice filing made by the State of
Maryland with respect to gaming equipment owned or leased by the State of
Maryland.
 
 
7

--------------------------------------------------------------------------------

 


1.40           Phase 1 Plans.  The term “Phase 1 Plans” shall mean the final
drawings and specifications, approved in writing by Lender and Borrower for the
construction of the Phase 1 Improvements, with such changes or other
modifications as to which Borrower and Lender may hereafter agree.


1.41           Phase 2 Plans.  The term “Phase 2 Plans” shall mean the final
drawings and specifications for the construction of the Phase 2 Improvements, as
approved upon finalization thereof in writing by Lender and Borrower, with such
changes or other modifications as to which Borrower and Lender may thereafter
agree.


1.42           Plans.  The term “Plans” shall mean, collectively, the Phase 1
Plans and the Phase 2 Plans.


1.43           Pledge and Security Agreement.  The term “Pledge and Security
Agreement” shall mean the Pledge and Security Agreement of even date herewith in
which Borrower grants to Lender a security interest in certain personal property
of Borrower pursuant to the Code.


1.44           Phase 1 Improvements.   The term “Phase 1 Improvements” shall
mean all buildings and other improvements of whatever nature to the Maryland
Property, the construction of which is required to properly develop the Maryland
Property as contemplated in the Phase 1 Plans as they relate to the conversion
of the existing convention center to a casino facility with at least 500 video
lottery terminals (or slot machines) and such other gaming devices as allowed by
applicable law in numbers and types of games determined by Borrower in its sole
and absolute discretion, and any other improvements the parties determine to
erect it being understood that the Lender shall only be obligated to disburse
Advances for the construction of the Phase 1 Improvements up to an aggregate
amount of $15,500,000, all as shown on the Approved Budget.


1.45           Phase 2 Improvements.  The term “Phase 2 Improvements” shall mean
all buildings and other improvements of whatever nature to the Maryland
Property, the construction of which is required to properly develop the Maryland
Property as contemplated in the Phase 2 Plans as they relate to the construction
of a new convention and meeting space, and any other improvements the parties
determine to complete it being understood that the Lender shall only be
obligated to disburse Advances for the construction of the Phase 2 Improvements
up to an aggregate amount of $2,000,000, all as shown on the Approved Budget.


1.46           Premises.  The term “Premises” shall mean the Maryland Property,
the Improvements associated therewith, and all fixtures, equipment and other
associated personal property, tangible or intangible, owned by Borrower and
associated therewith, including all property defined and set forth in the
Mortgage to the extent such Mortgage encumbers the Maryland Property.


1.47           Project Inspector.  The term “Project Inspector” shall mean that
party approved by Lender who shall be responsible for providing construction
inspection services to the Lender in accordance with the Disbursement Agreement.
 
 
8

--------------------------------------------------------------------------------

 


1.48           Property.  The term “Property” shall mean the real property
described in EXHIBIT C attached hereto and incorporated herein by reference and
shall include the Maryland Property and the Minnesota Property.


1.49           State.  The term “State,” unless expressly indicated otherwise
herein, shall mean the State of Arkansas.


1.50           Survey.  The term “Survey” shall mean a certified survey of the
Premises performed by a surveyor duly licensed as such in the State of Maryland,
reasonably acceptable to the Lender, and satisfying the requirements for an
ALTA/ACSM Land Title Survey and such other requirements as may reasonably be
requested by Lender.


1.51           Title Company.  The term “Title Company” shall mean Commonwealth
Land Title & Chicago Title with respect to the Minnesota Property and Miles and
Stockbridge, PC with respect to the Maryland Property, together with any
successor title company as to which Borrower and Lender may agree.


1.52           [RESERVED]


1.53           Title Insurance Policy.  The term “Title Insurance Policy” shall
collectively mean an ALTA Loan Policy in the amount of the Loan insuring that
the Mortgage constitutes valid first and prior liens covering the Property
(except to the extent such Mortgage encumbers the Minnesota Property is
subordinate to an existing mortgage in favor of Lender) and is subject to only
those other exceptions and encumbrances which Lender may approve in writing,
issued by the Title Company, such Title Insurance Policy to provide Lender with
“extended coverage” and include such endorsements and additional coverage
(including, without limitation, comprehensive coverage, access and zoning
endorsements) as Lender shall reasonably request.


1.54           Unconditional Guaranty.  The Term “Unconditional Guaranty” shall
mean that Unconditional Guaranty executed by the Guarantor of even date herewith
in favor of Lender.




ARTICLE II
ADVANCES OF THE LOAN


2.01           Commitment of Lender.  Subject to the conditions hereof, and
provided that an Event of Default has not occurred and is continuing, Lender
will make Advances to Borrower in accordance with this Loan Agreement.  Borrower
will not, under any circumstances, be entitled to request, and Lender will not,
under any circumstances, be obligated to advance funds in excess of (a) the
principal amount of the Loan, (b) $15,500,000 with respect to the Phase 1
Improvements, or (c) $2,000,000 with respect to the Phase 2 Improvements.  It is
expressly agreed and understood that, except for the Initial Advance, Lender
shall only make Advances to Borrower in connection with the construction of the
New Improvements.
 
 
9

--------------------------------------------------------------------------------

 


2.02           Interest on the Loan.  Interest on the Loan, at the rates
specified in the Note, shall be computed on the unpaid principal balance that
exists from time to time and shall be computed with respect to each Advance only
from the date of such Advance.


2.03           Initial Advance.   Provided that no Event of Default has occurred
and is continuing, Borrower shall be entitled to receive the Initial Advance
once the following conditions have been satisfied:


                  (a)
Lender shall have received (i) a copy of Borrower’s Articles of Organization,
certified as of a recent date by the Maryland Secretary of State, and (ii)
Borrower’s Operating Agreement and a copy of a resolution of Borrower’s member
authorizing the Loan transaction and the execution and delivery of the Credit
Agreement, each certified by Borrower’s Secretary;



                  (b)
Lender shall have received (i) a copy of Guarantor’s Articles of Incorporation,
certified as of a recent date by the Minnesota Secretary of State, and (ii)
Guarantor’s Bylaws and a copy of a resolution of Guarantor’s board of directors
authorizing the execution and delivery of the Guaranty and the Minnesota
Mortgage;



                  (c)
Lender shall have received the Note fully executed by Borrower;



                  (d)
Lender shall have received the Mortgage and Assignment of Rents, each fully
executed by Borrower or Guarantor, as the case may be;



                  (e)
Lender shall have received a paid Title Insurance Policy;



                  (f)
[RESERVED];



                  (g)
Lender shall have received the Pledge and Security Agreement fully executed by
Borrower;



                  (h)
Lender shall have received a building permit and/or such other approvals,
licenses or permits from the applicable Governmental Authorities as are
necessary or convenient for the construction of the New Improvements and that
are effective as of the date construction commences on the New Improvements and
that remain effective throughout the Premises construction and development
process;



                  (i)
[RESERVED];



                  (j)
Lender shall have received the Appraisal which shall show the value of the
Premises to equal or exceed $50,300,000 “as completed”;



                  (k)
Lender shall have received the Approved Budget;



                  (l)
[RESERVED];

 
 
10

--------------------------------------------------------------------------------

 
 
                  (m)
Lender shall have received the Phase 1 Plans;



                  (n)
[RESERVED];



                  (o)
Lender shall have received a flood hazard letter, in form satisfactory to
Lender, from Borrower’s insurance company or any other third party approved by
Lender certifying that no part of the Premises lies within a flood hazard or
flood prone area or, alternatively, a certificate of flood insurance in
accordance herewith;



                  (p)
Lender shall have received the Unconditional Guaranty executed by the Guarantor;



                  (q)
[RESERVED];



                  (r)
Lender shall have received a completed Application for Advance for the Initial
Advance substantially in the form of EXHIBIT D attached hereto;



                  (s)
Lender shall have received such affidavits and endorsements as the Title Company
may reasonably require to issue the Title Insurance Policy;



                  (t)
[RESERVED];



                  (u)
Lender shall have received the Construction Contract from the Contractor in form
and substance reasonably acceptable to Lender;



                  (v)
Lender shall have received written site plan approval of the applicable
Governmental Authorities;

 
                  (w)
Lender shall have received an agreement executed by the State of Maryland
Department of Natural Resources in form and substance reasonably acceptable to
Lender which at a minimum provides the Lender with the assurances described in
Section 10.5 of the Ground Lease;



                  (x)
Lender shall have received the fully executed Disbursement Agreement;



                  (y)
Lender shall have received a fully executed Consent to Collateral Assignment of
Architect’s Contract in form and substance reasonably acceptable to Lender;



                  (z)
Lender shall have received a fully executed Consent to Collateral Assignment of
Construction Contract in form and substance reasonably acceptable to Lender;



                  (aa)
Lender shall have received a copy of a certificate evidencing a commercial
general liability policy in form and substance reasonably acceptable to Lender
and issued by an insurance company that is reasonably acceptable to Lender, that
notes Lender as an additional insured party thereunder;

 
 
11

--------------------------------------------------------------------------------

 
 
                  (bb)
[RESERVED];



                  (cc)
Lender shall have received evidence that fifty percent (50%) of the Project
costs as shown on the Approved Budget have been paid by the Borrower to third
parties;



                  (dd)
Lender shall have received an origination fee from Borrower equal to $175,000;



                  (ee)
To the extent that any construction has commenced on the Project and/or to the
extent that funds for the construction of the Project are sought in connection
with the Initial Advance, the conditions set forth in Section 2.04 shall also
have been satisfied; and



                  (ff)
Lender shall have received any and all other documents that Lender may
reasonably require.



2.04           Additional Advances.  Provided that no Event of Default has
occurred and is continuing, Borrower shall be entitled to receive additional
Advances for the construction of the New Improvements in accordance with the
following procedures and subject to the satisfaction of the following
conditions:


                  (a)
The Borrower shall deliver to Lender a fully executed Application for Advance
that has been prepared in accordance with the Disbursement Agreement.  The
Application for Advance shall have appended thereto all mechanics and
materialmen’s lien waivers and copies of all invoices for which payment is being
sought, all in accordance with the Disbursement Agreement;



                  (b)
[RESERVED;]



                  (c)
Lender shall have five (5) business days after receipt of an Application for
Advance within which to conduct inspections and/or have the Project Inspector to
satisfy itself that the work covered by the Application for Advance has been or
is being accomplished in a satisfactory manner.  Lender shall deliver written
objections to any Application for Advance within said five (5) business day
period or Lender shall be deemed to have approved such Application.  If all
conditions precedent to the requested Construction Advance have been complied
with to the reasonable satisfaction of Lender and the Title Company, Lender
shall advance the amount set forth in such Application for Advance, at its
discretion, either directly to Borrower or through the Title Company within said
five (5) day period.  Each Construction Advance made pursuant to an Application
for Advance for payment of any other items set forth in the Approved Budget
shall be advanced to Borrower or through the Title Company, at Lender’s
discretion;
 
The payment by Lender and/or the Title Company of any Application for Advance
shall not constitute an approval or acceptance of the work or materials by the
Lender, and Borrower hereby agrees that Lender shall be relieved from any
liability or responsibility relating to:  (1) the quality of the work, the
quantity of the work, the rate of progress in completion of the work, or the
sufficiency of materials or labor being supplied in connection therewith; and
(2) any errors, omissions, inconsistencies or other defects of any nature in the
Plans;






 
12

--------------------------------------------------------------------------------

 
 
                  (d)
Any and each Construction Advance of the proceeds of the Loan shall be made only
in accordance with the terms and conditions of the Approved Budget and the
Construction Contract, and subject to the terms and conditions of this Loan
Agreement.  All expenses of making any Advance through the Title Company shall
be borne by Borrower;



                  (e)
There shall then exist no Event of Default that is continuing;



                  (f)
The representations and warranties made in this Loan Agreement shall be true and
correct in all material respects on and as of the date of each Advance, with the
same effect as if made on that date, except to the extent that such
representations and warranties relate solely to an earlier date;



                  (g)
Borrower will procure and deliver to Lender releases or waivers of mechanic’s
and materialmen’s liens and receipted bills with respect to the preceding
month’s disbursement showing payment to all parties who have furnished materials
or services or performed labor of any kind in connection with the construction
of any of the New Improvements;



                  (h)
The Title Insurance Policy shall be endorsed and down-dated so as to extend
title insurance coverage in an amount equal to each subsequent Advance with no
additional title exceptions noted thereon unless Lender does not deem such
exceptions objectionable or Lender is provided other assurances with respect to
such exceptions reasonably acceptable to Lender;



                  (i)
There shall be delivered to Lender evidence satisfactory to Lender that the
unadvanced Loan proceeds will be sufficient to pay for the completion of all New
Improvements by the Completion Date in full accordance with the Plans.  Such
evidence may, at Lender’s reasonable request, include a certificate signed by
the Project Inspector.  To the extent that Loan proceeds are inadequate and
subject to Section 4.10, Lender must be satisfied that Borrower has otherwise
arranged, by the funding of a Borrower’s Deposit or otherwise, for the providing
of funds necessary to complete the New Improvements by the Completion Date in
accordance with the Plans.  The Loan must at all times be “in balance,” meaning
that the total amount of the Loan not yet advanced, plus retainage and agreed
reserves, shall equal or exceed the estimated cost of completion of construction
of the New Improvements;



                  (j)
The work covered by each Application for Advance and all work preliminary
thereto, shall have been performed to the reasonable satisfaction of Lender and
the Project Inspector, except that an Application for Advance may request an
Advance to cover the cost of pre-paid deposits or construction contract costs
which a material supplier, contractor or sub-contractor requires to be paid
prior to commencing work;

 
 
13

--------------------------------------------------------------------------------

 
 
                  (k)
With respect to Construction Advances for costs associated with the Phase 2
Improvements, Lender shall have received (i) the Phase 2 Plans, (ii) an
assignment of the Phase 2 Plans substantially in accordance with terms of
Section 4.19, with such changes thereto as may be necessary to reflect the
application thereof to the Phase 2 Plans, and (iii) fully executed change orders
to the Construction Contract increasing the guaranteed maximum price to
construct the Phase 2 Improvements to the amount shown on the Approved Budget
for the Phase 2 Improvements; and



                  (l)
Lender shall have received any and all other documents that Lender may
reasonably require.



2.05           [RESERVED].


2.06           [RESERVED].


2.07           Direct Advance by Lender.  Upon the occurrence and during the
continuance of an Event of Default and at Lender’s option, Lender may make any
and each Advance directly to subcontractors or to the Contractor; provided,
Lender shall notify Borrower of any such direct Advance not more than
forty-eight (48) hours after same being made.  For these purposes, Borrower does
hereby irrevocably constitute and appoint Lender to be its true and lawful agent
and attorney-in-fact with full power of substitution to make any and all
advances directly to major subcontractors or to the Contractor, as Lender may,
in its sole discretion, deem necessary and proper to secure the continuance and
completion of the New Improvements according to the terms of this Loan
Agreement, and to pay all sums necessary for incidental expenses in connection
therewith, all of which disbursements and sums shall for all purposes be
considered Advances made by Lender to Borrower under this Loan Agreement and be
secured by the Mortgage.  Said mandate or agency shall be an irrevocable power
of attorney, authorizing and empowering Lender to make such direct Advances, and
all such Advances shall satisfy pro tanto the obligations of Lender hereunder,
and shall be secured by the Mortgage as fully as if made to Borrower, regardless
of the disposition thereof by the Contractor or major subcontractors.


2.08           Final Advance.  That portion of the Loan retained by the Lender
and not otherwise advanced during the course of construction shall, however, be
advanced by the Lender to the Borrower upon receipt by the Lender of the
following:


                  (a)
A written certification by the Project Inspector and the Contractor that the New
Improvements have been fully and completely constructed in material accordance
with the Plans and the Approved Budget and any deviations from the Plans have no
material negative impact upon the value of the Property, that direct connection
has been made to all appropriate utility facilities, and that the New
Improvements are ready for occupancy;



                  (b)
Evidence satisfactory to Lender and the Title Company that all laborer’s and
materialmen’s claims for labor or materials rendered or delivered in connection
with the construction of the New Improvements have been paid in full, including
an affidavit of Contractor to the effect that all amounts due under the
Construction Contract and, in addition, all amounts due under subcontracts, have
been paid in full;

 
 
14

--------------------------------------------------------------------------------

 
 
                  (c)
Proof satisfactory to Lender that completion of the New Improvements and the
readiness for occupancy of the New Improvements has been approved by every
Governmental Authority having jurisdiction, and every Governmental Permit
(including, without limitation, a certificate of occupancy) necessary to such
occupancy and operation has been issued and/or compliance therewith has been
accomplished;



                  (d)
[RESERVED]; and



                  (e)
any and all other documents that Lender may reasonably require.



2.09           [RESERVED].


2.10           No Waiver.  No Advance shall relieve the Borrower from satisfying
all conditions precedent to Lender’s obligation to fund subsequent
Advances.  Should Lender advance funds hereunder absent Borrower’s satisfaction
of all conditions precedent to said Advance, such shall not constitute a waiver
by Lender of any of its rights hereunder including, without limitation, the
rights to declare an Event of Default.


2.11           Conditions Precedent for the Benefit of Lender.  All conditions
precedent to the obligation of Lender to make any Advance are imposed hereby
solely for the benefit of Lender, and no other party may require satisfaction of
any such condition precedent or be entitled to assume that Lender will refuse to
make any Advance in the absence of strict compliance with such conditions
precedent.  All requirements of this Loan Agreement may be waived by Lender, in
whole or in part, at any time.


2.12           Subordination.  Lender shall not be obligated to make, nor shall
Borrower be entitled to request, any Advance until such time as Lender shall
have received, to the extent requested by Lender, subordination agreements from
Project Inspector, Contractor, and all other persons furnishing labor,
materials, or services for the design or construction of the New Improvements,
subordinating to the lien of the Mortgage any lien, claim, or charge they may
have against Borrower or the Property.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BORROWER


Borrower hereby represents, warrants and covenants as follows:


3.01           Financial Statements.  Any financial statements of Borrower that
have been or may be delivered to Lender pursuant to this Loan Agreement are and
will be true, correct, and complete in all material respects as of the dates
specified therein and fully and accurately present the financial condition of
Borrower as of the dates specified.
 
 
15

--------------------------------------------------------------------------------

 


3.02           Organization.  Borrower is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Maryland, and has authority to transact business and is in good standing in the
State of Maryland and all other states where it is necessary for the operation
of its business.  Guarantor is a for profit corporation duly organized, validly
existing and in good standing under the laws of the State of Minnesota, and has
authority to transact business and is in good standing in the State of Minnesota
and all other states where it is necessary for the operation of its business.
Borrower and Guarantor have the organizational power and authority to carry on
their respective businesses and to enter into and perform their obligations
under the Credit Agreement.


3.03           Authority to Execute Documents.  The execution, delivery and
performance by Borrower of this Loan Agreement and the Borrower and the
Guarantor of the other Credit Agreement documents to which each is a party have
been duly authorized by such party, and such execution, delivery and performance
has not and will not contravene or violate such parties’ constitutional or
governing documents.


3.04           Suits, Actions, Etc.  There are no actions, suits, or proceedings
pending or threatened in any court or before or by any Governmental Authority
against or affecting the Property or involving the validity, enforceability, or
priority of any of the Credit Agreement documents, at law or in equity.  The
consummation of the transactions contemplated hereby, and the performance of any
of the terms and conditions hereof and of the other Credit Agreement, will not
result in a breach of, or constitute a default in, any mortgage, lease,
promissory note, loan agreement, credit agreement, partnership agreement, or
other agreement to which Borrower or the Guarantor is a party or by which they
may be bound or affected, it being understood and agreed that Lender, as a party
to the Existing Loan Agreement, hereby consents to the execution, delivery and
performance by the Borrower and the Guarantor of the Credit Agreement and hereby
agrees that, notwithstanding anything to the contrary in the Existing Loan
Agreement or any instrument, agreement or other document securing the
obligations or indebtedness of the Guarantor under the Existing Loan Agreement
or otherwise executed in connection with the Existing Loan Agreement, arising
out of the transaction contemplated thereby or otherwise relating thereto
(collectively, “Existing Loan Documents”), the execution, delivery and
performance by the Borrower and the Guarantor of the Credit Agreement shall not
be deemed to be a breach of or otherwise a default under the terms of any of the
Existing Loan Documents, any such breach or default hereby being waived by
Lender.


3.05           Valid and Binding Obligation.  All of the Credit Agreement, and
all other documents referred to herein to which Borrower or Guarantor is a
party, upon execution and delivery will constitute valid and binding obligations
of such party, enforceable in accordance with their terms, subject to Debtor
Relief Laws.


3.06           Title to the Property.  Borrower holds full legal and equitable
leasehold title to the Maryland Property and the Guarantor holds full legal and
equitable fee title to the Minnesota Property subject only to title exceptions
set forth in the Title Insurance Policy accepted by Lender.


3.07           [RESERVED].


3.08           [RESERVED].
 
 
16

--------------------------------------------------------------------------------

 


3.09           Inducement to Lender.  The representations and warranties
contained in the Credit Agreement are made by Borrower or Guarantor, as
applicable, as an inducement to Lender to make the Loan and Borrower understands
that Lender is relying on such representations and warranties and that such
representations and warranties shall survive any bankruptcy proceedings
involving Borrower or the Premises.


3.10           Application for Other Advances.  Borrower shall disburse all
Advances for payment of costs and expenses in the Approved Budget, and for no
other purpose.


3.11           Environmental Matters.  With respect to the operations of
Borrower on the Premises, Borrower hereby represents and warrants to Lender
that:


                  (a)
Such operations comply and will comply in all material respects with all
applicable environmental, health and safety statutes and regulations;



                  (b)
None of such operations is subject to any judicial or administrative proceedings
alleging the violation of any applicable environmental, health or safety statute
or regulation;



                  (c)
To the knowledge of Borrower, none of such operations are the subject of
investigation by any governing authority regarding the improper transportation,
storage, disposal, generation or release into the environment of any Hazardous
Waste, the results of which may adversely affect Borrower’s business,
operations, financial condition, property, or adversely affect the value of the
collateral security;



                  (d)
No notice or report under any applicable law or regulation indicating a past or
present spill or release into the environment of any Hazardous Waste has been
filed or is required to be filed by Borrower;



                  (e)
Neither Borrower, nor to the best of Borrower’s knowledge, any other person or
entity whatsoever, has at any time transported, stored, disposed of, generated
or released any Hazardous Waste into, upon, over of under the Premises; and



                  (f)
Borrower shall conduct its business operated on the Premises so as to timely
comply in all material respects with all environmental, health and safety laws
and regulations of any governing authority having jurisdiction of said
properties, including, without limitation, the Federal Resource Conservation and
Recovery Act, the Federal Comprehensive Environmental Response Compensation and
Liability Act, the Federal Clean Water Act, the Federal Clean Air Act and the
Federal Occupational Safety and Health Act; provided, however, that nothing
herein contained shall prevent Borrower from contesting in good faith, by
appropriate legal proceedings, any such law, regulation, interpretation thereof,
or application thereof provided that Borrower shall comply with the order of any
court or other governmental body of competent jurisdiction relating to such laws
or regulations unless Borrower shall currently be prosecuting an appeal or
proceedings for review and shall have secured a stay of enforcement or execution
or other arrangement postponing enforcement or execution pending such appeal or
proceedings for review.  Borrower shall take all actions necessary to comply
with existing law, clean up any Hazardous Waste and prevent any releases of
contamination by the same within or upon the Premises.  If Borrower shall
receive notice that any violation of any Federal, state or local environmental,
health or safety law or regulation may have been committed or is about to be
committed by any business operated on the Premises, then Borrower shall promptly
provide Lender with a copy of such notice, and in no event later than within
fifteen (15) days from Borrower’s receipt thereof.



 
17

--------------------------------------------------------------------------------

 
 
ARTICLE IV
COVENANTS AND AGREEMENTS OF BORROWER


Borrower hereby covenants and agrees as follows:


4.01           Compliance with Governmental Requirements.  Borrower shall timely
comply in all material respects with all Governmental Requirements and deliver
to Lender evidence thereof, if available, specifically including but not limited
to all, federal and State of Maryland gaming laws, the Americans with
Disabilities Act and Fair Housing Act requirements.  Borrower assumes full
responsibility for the compliance of the Plans and the Premises with all
Governmental Requirements and with sound building and engineering practices,
and, notwithstanding any approvals by Lender, Lender shall have no obligation or
responsibility whatsoever for the Plans or any other matter incident to the
Premises or the construction of the New Improvements.


4.02           Construction Contract, etc.  Borrower may not agree to amend or
otherwise modify the  Construction Contract absent the express written consent
of Lender, which consent will not be unreasonably withheld, delayed or
conditioned, provided that no such consent is required in connection with any
single change order of an amount less than $10,000, nor aggregating change
orders of amounts less than $25,000.  Borrower shall, promptly following
Lender’s request therefor, provide Lender with copies of any other contract for
the performance of any work on the Property or for the supplying of any labor,
materials, or services for the construction of the New Improvements.


4.03           Construction of the New Improvements.  The construction of the
New Improvements shall be prosecuted with diligence and continuity, in a good
and workmanlike manner, and in accordance with sound building and engineering
practices, all applicable Governmental Requirements, the Plans, and the
requirements of the Ground Lease and any lessee, if applicable. Borrower shall
not permit cessation of work for a period in excess of ninety (90) days without
the prior written consent of Lender and shall complete construction of the New
Improvements on or before the Completion Date, free and clear of all
liens.  Notwithstanding anything which may be interpreted herein to the
contrary, if any (a) strikes, lockouts or labor disputes; (b) inability (other
than financial inability) to obtain labor or materials or reasonable substitutes
therefor; or (c) acts of God, unusual weather conditions, governmental
restrictions, regulations or controls, enemy or hostile action, governmental
action, civil commotion, fire or other casualty, condemnation or other
conditions similar to those enumerated in this item (c) beyond the reasonable
control of Borrower occur (such items in (a)-(c) hereof being collectively
called “Force Majeure Events”) and no Event of Default has occurred and is
continuing under any of the Credit Agreements, the occurrence of such Force
Majeure Events shall not constitute an Event of Default hereunder, provided
Borrower gives Lender written notice of any such Force Majeure Event within ten
(10) days after the occurrence thereof; provided, however, Borrower shall,
regardless of the occurrence of any Force Majeure Event, complete the New
Improvements on or before the Completion Date or within ninety (90) days
thereof.
 
 
18

--------------------------------------------------------------------------------

 


4.04           Correction of Defects.  Borrower shall correct or cause to be
corrected (a) any material defect in the New Improvements, (b) any material
departure in the construction of the New Improvements from the Plans,
Governmental Requirements, or the requirements of any lessee, if applicable, or
(c) any encroachment by any part of the New Improvements, or any structure
located on the Maryland Property, on any easement, property line, or restricted
area, or any encroachment by any such structure on any building line.


4.05           Storage of Materials.  Borrower shall cause all materials
supplied for, or intended to be utilized in, the construction of the New
Improvements, but not affixed to or incorporated into the New Improvements or
the Maryland Property, to be stored on the Maryland Property or at such other
location as may be approved by Lender in writing, with adequate safeguards, as
required by Lender, to prevent loss, theft, damage, or commingling with other
materials or projects.


4.06           Inspection of the Property.  Borrower shall permit Lender, and
its agents and representatives, to enter upon the Premises and any location
where materials intended to be utilized in the construction of the Improvements
are stored, for the purpose of inspection of the Premises, the Improvements and
such materials at all reasonable times.  The costs of all such inspections while
an Event of Default exists shall be borne by Borrower; otherwise, they shall be
borne by Lender.  Notwithstanding the foregoing, Lender shall not be permitted
to enter a “Restricted Area” as that term is defined in COMAR Section
14.01.10.02B.


4.07           Notices by Governmental Authority, Fire and Casualty Losses,
Etc.  Borrower shall timely comply with and promptly furnish to Lender true and
complete copies of any official notice or claim by any Governmental Authority
pertaining to the Premises. Borrower shall promptly notify Lender of any fire or
other casualty or any notice of taking or eminent domain action or proceeding
affecting the Premises.


4.08           Special Account.  Borrower shall maintain a special account with
a financial institution designated by Lender, into which all Advances and any
Borrower’s Deposit (but no other funds), and excluding direct disbursements made
by Lender pursuant to Section 4.11, hereof, shall be deposited by Borrower, and
against which checks shall be drawn only for the payment of or reimbursement to
Borrower of: (a) costs of labor, materials, and services supplied for the
construction of the New Improvements specified in the Approved Budget, and (b)
other costs and expenses incident to the Loan, the Premises, and the
construction of the New Improvements specified in the Approved Budget.


4.09           Application of Advances.  Borrower shall disburse all Advances
for payment of costs and expenses specified in the Approved Budget, and for no
other purpose.
 
 
19

--------------------------------------------------------------------------------

 


4.10           Borrower’s Deposit.  If Lender reasonably determines at any time
that the unadvanced portion of the Loan will be insufficient for payment in full
of (a) costs of labor, materials, and services required for the construction of
the New Improvements, (b) other costs and expenses specified in the Approved
Budget, and (c) other costs and expenses required to be paid in connection with
the construction of the New Improvements in accordance with the Plans, any
Governmental Requirements, or the requirements of the Ground Lease or any
lessee, if applicable, then, if such deficit is less than ten percent (10%) of
the total cost of the Project as shown on the then-current Approved Budget,
Lender may require Borrower to fund a Borrower’s Deposit into the special
account provided for in Section 4.08 above but if such deficit equals or exceeds
ten percent (10%) of the total cost of the Project as shown on the then-current
Approved Budget, then the Borrower and Lender shall meet and confer in good
faith on how to modify the Approved Budget, which modification may include the
reduction of costs or elements of the Project, so that the Project may be
completed without a funding deficit.


4.11           Direct Disbursement and Application by Lender.  Upon the
occurrence of an Event of Default and during the continuance thereof, Lender
shall have the right, but not the obligation, to disburse and directly apply the
proceeds of any Advance to the satisfaction of any of Borrower’s obligations
under the Construction Contract.  Any Advance by Lender for such purpose shall
be part of the Loan and shall be secured by the Mortgage.  Borrower hereby
authorizes Lender to hold, use, disburse, and apply the Loan and the Borrower’s
Deposit for payment of costs of construction of the New Improvements, expenses
incident to the Loan and the Premises, and the payment or performance of any
obligation of Borrower under the Construction Contract.  Borrower hereby assigns
and pledges the proceeds of the Loan and the Borrower’s Deposit to Lender for
such purposes.  Lender may advance and incur such expenses as Lender reasonably
deems necessary for the completion of construction of the New Improvements in
accordance with the Plans and the Approved Budget and to preserve the Premises
and any other security for the Loan, and such expenses, even though in excess of
the amount of the Loan, shall be secured by the Mortgage and payable to Lender
upon demand. Lender may disburse any portion of any Advance at any time, and
from time to time, to persons other than Borrower for the purposes specified in
this Section 4.11, and the amount of Advances to which Borrower shall thereafter
be entitled shall be correspondingly reduced.


4.12           Costs and Expenses.  Borrower shall pay when due all costs and
expenses required by the Credit Agreement, including, without limitation, (a)
all taxes and assessments applicable to the Premises, (b) all fees for filing or
recording the Credit Agreement, (c) all fees and commissions lawfully due to
brokers, salesmen, and agents in connection with the Loan or the Premises, (d)
all title insurance and title examination charges, including premiums for the
Title Insurance Policy, (e) all survey costs and expenses, (f) all premiums for
the Insurance Policies, (g) after the occurrence and during the continuance of
an Event of Default, the expenses and charges of any independent engineer or
professional appointed by Lender to make inspections of the New Improvements in
connection with draw requests, and (h) all Lender Expenses and other reasonable
costs and expenses, including attorney’s fees, payable to third parties incurred
by Lender and which Lender is herein authorized or permitted to incur in
connection with the consummation of the transactions contemplated by this Loan
Agreement.
 
 
20

--------------------------------------------------------------------------------

 


4.13           Additional Documents.  Borrower shall execute and deliver to
Lender, from time to time as requested by Lender, such other documents as shall
reasonably be necessary to provide the rights and remedies to Lender granted or
provided for by the Credit Agreement.


4.14           Inspection of Books and Records.  Borrower shall permit Lender,
at all reasonable times, to examine and copy the books and records of Borrower
pertaining to the Loan and the Premises, and all contracts, statements,
invoices, bills, and claims for labor, materials, and services supplied for the
construction of the New Improvements.


4.15           No Liability of Lender.  Lender shall have no liability,
obligation, or responsibility whatsoever with respect to the construction of the
New Improvements except to advance the Loan and apply the Borrower’s Deposit
pursuant to this Loan Agreement.  Lender shall not be obligated to inspect the
Premises or the construction of the New Improvements, nor be liable for the
performance or default of Borrower, the Project Inspector, Contractor, or any
other party, or for any failure to construct, complete, protect, or insure the
New Improvements, or for the payment of costs of labor, materials, or services
supplied for the construction of the New Improvements, or for the performance of
any obligation of Borrower whatsoever.  Nothing, including without limitation
any Advance or acceptance of any document or instrument, shall be construed as a
representation or warranty, express or implied, to any party by Lender.
 
4.16           No Conditional Sale Contracts, Etc.  Except with respect to
property subject to  Permitted Liens (which are hereby permitted) and gaming
equipment owned or leased by the State of Maryland, no materials, equipment, or
fixtures shall be supplied, purchased, or installed for the construction or
operation of the New Improvements pursuant to security agreements, conditional
sale contracts, lease agreements, or other arrangements or understandings
whereby a security interest or title is retained by any party or the right is
reserved or accrues to any party to remove or repossess any materials,
equipment, or fixtures intended to be utilized in the construction or operation
of the New Improvements.
 
4.17           Defense of Actions.  Lender may (but shall not be obligated to)
commence, appear in, or defend any action or proceeding purporting to affect the
Loan, the Premises, or the respective rights and obligations of Lender and
Borrower pursuant to this Loan Agreement.  Lender may (but shall not be
obligated to) pay all necessary and reasonable expenses, including reasonable
attorneys’ fees and expenses incurred in connection with such proceedings or
actions, which Borrower agrees to repay to Lender upon demand.


4.18           Assignment of Construction Contract.  As additional security for
the payment of the Loan, Borrower hereby transfers and assigns to Lender all of
Borrower’s rights and interest, but not its obligations, in, under, and to the
Construction Contract, upon the following terms and conditions:


                  (a)
Borrower represents and warrants that the copy of any Construction Contract it
has furnished to Lender is a true and complete copy thereof and that Borrower’s
interest therein is not subject to any claim, setoff, or encumbrance;



                  (b)
Neither this assignment nor any action by Lender shall constitute an assumption
by Lender of any obligation under the Construction Contract, and Borrower shall
continue to be liable for all obligations of Borrower thereunder, Borrower
hereby agreeing to perform all of its obligations under the Construction
Contract so long as Contractor is not in default thereunder; provided, however,
that regardless of whether Contractor is in default under the Construction
Contract, Borrower is still obligated to complete the New Improvements according
to the Plans and this Loan Agreement. Borrower agrees to indemnify and hold
Lender harmless against and from any loss, cost, liability, or expense
(including, but not limited to, reasonable attorneys’ fees) resulting from any
failure of Borrower to so perform;

 
 
21

--------------------------------------------------------------------------------

 
 
                  (c)
If Borrower fails to promptly take any action pertaining to the Premises after
reasonably requested by Lender, Lender shall have the right at any time (but
shall have no obligation) to take in its name or in the name of Borrower such
action as Lender may at any time determine to be necessary or advisable to cure
any default under the Construction Contract or to protect the rights of Borrower
or Lender thereunder.  Lender shall incur no liability if any action so taken by
it or in its behalf shall prove to be inadequate or invalid, if such action does
not constitute gross negligence or willful misconduct on Lender’s part, and
Borrower agrees to hold Lender free and harmless against and from any loss,
cost, liability or expense (including, but not limited to, reasonable attorneys’
fees) incurred in connection with any such action;



                  (d)
Borrower hereby irrevocably constitutes and appoints Lender as Borrower’s
attorney-in-fact, in Borrower’s name or in Lender’s name, to enforce all rights
of Borrower under the Construction Contract, upon Borrower’s failure to promptly
enforce the same;



                  (e)
Prior to an Event of Default, Borrower shall have the right to exercise its
rights as owner under the Construction Contract, provided that, except in all
cases as permitted by Section 4.02 hereof, Borrower shall not cancel or amend
the Construction Contract or do or suffer to be done any act which would impair
the security constituted by this assignment without the prior written consent of
Lender which consent will not be unreasonably withheld, delayed or conditioned;
and



                  (f)
This assignment shall inure to the benefit of Lender, its successors and
assigns, including any purchaser upon foreclosure of the Mortgage, any receiver
in possession of the Premises, and any corporation formed by or on behalf of
Lender which assumes Lender’s rights and obligations under this Loan Agreement.



4.19           Assignment of Plans.  As additional security for the payment of
the Loan, Borrower hereby transfers and assigns to Lender all of Borrower’s
right, title, and interest in and to the Phase 1 Plans and hereby represents and
warrants to and agrees with Lender as follows:


                  (a)
The schedule of the Phase 1 Plans delivered to Lender is a complete and accurate
description of the Phase 1 Plans;

 
 
22

--------------------------------------------------------------------------------

 
 
                  (b)
The Phase 1 Plans are complete and adequate for the construction of the Phase 1
Improvements and there have been no modifications thereof except as described in
such schedule.  The Phase 1 Plans shall not be modified without the prior
written consent of Lender, which consent by Lender shall not be unreasonably
withheld, delayed or conditioned;

 
                  (c)
Lender may use the Phase 1 Plans for any purpose relating to the Phase
1  Improvements, including but not limited to inspections of construction and
the completion of the Phase 1 Improvements;



                  (d)
Lender has no liability or obligation whatsoever in connection with the Phase 1
Plans and no responsibility for the adequacy thereof or for the construction of
the Phase 1 Improvements contemplated by the Phase 1 Plans.  Lender has no duty
to inspect the Phase 1 Improvements, and, if Lender should inspect the Phase 1
Improvements, Lender shall have no liability or obligation to Borrower arising
out of such inspection.  No such inspection nor any failure by Lender to make
objections after any such inspection shall constitute a representation by Lender
that the Phase 1 Improvements are in accordance with the Phase 1 Plans or
constitute a waiver of Lender’s right thereafter to insist that the Phase 1
Improvements be constructed in accordance with the Phase 1 Plans; and



                  (e)
This assignment shall inure to the benefit of Lender, its successors and
assigns, including any purchaser upon foreclosure of the Mortgage, any receiver
in possession of the Premises, and any corporation formed by or on behalf of
Lender which assumes Lender’s rights and obligations under this Loan Agreement.



4.20           Prohibition on Assignment of Equity Interests.  The outstanding
equity interests in Borrower may not be assigned or encumbered without the prior
written consent of Lender, which consent by Lender shall not be unreasonably
withheld, delayed or conditioned.


4.21           Payment of Claims.  Borrower shall promptly pay or cause to be
paid when due all costs and expenses incurred in connection with the Premises
and the construction of the New Improvements, and Borrower shall keep the
Premises free and clear of any liens, charges, or claims other than the lien of
the Maryland Mortgage, the Permitted Liens and other liens approved in writing
by Lender.  Notwithstanding anything to the contrary contained in this Loan
Agreement, Borrower (a) may contest the validity or amount of any claim of any
contractor, consultant, or other person providing labor, materials, or services
with respect to the Premises, (b) may contest any tax or special assessments
levied by any Governmental Authority, and (c) may contest the enforcement of or
compliance with any Governmental Requirements, and such contest on the part of
Borrower shall not be a default hereunder and shall not release Lender from its
obligations to make Advances hereunder; provided, however, that during the
pendency of any such contest Borrower shall furnish to Lender and Title Company
a single indemnity bond with corporate surety satisfactory to Lender and Title
Company or other security acceptable to them in an amount equal to the amount
being contested plus a reasonable additional sum to cover possible costs,
interest, and penalties, and provided further that Borrower shall pay any amount
adjudged by a court of competent jurisdiction to be due, with all costs,
interest, and penalties thereon, before such judgment becomes a lien on the
Premises.
 
 
23

--------------------------------------------------------------------------------

 


4.22           Restrictions Affecting the Premises.  Borrower shall not impose
any restrictive covenants or encumbrances upon the Premises, or execute or file
any subdivision plat affecting the Premises absent the review and approval of
Lender.


4.23           [RESERVED].


4.24           Insurance.  Borrower will maintain throughout the term of the
Loan the Insurance Policies, premiums prepaid, with insurance companies
satisfactory to Lender, in such amounts and against such risks as shall be
reasonably required by Lender, including, but not limited to, the following:
 
                  (a)
Extended coverage insurance against loss or damage by fire, lightning,
windstorm, hail, explosion, riot, vandalism, malicious mischief, riot attending
a strike, civil commotion, aircraft, vehicles, smoke and other risks from time
to time included under “extended coverage” policies, in an amount not less than
the unpaid principal amount of the Note or the then-current replacement cost of
the Premises, whichever is greater, but in no event less than the amount
required to avoid co-insurance, and including, to the
extent  possible,  (i)  an  Agreed  Amount  Endorsement,  (ii)  a Replacement
Cost Endorsement,  (iii) a Standard Mortgagee Clause (Lender and any party
designated by Lender to be named as mortgagee and loss payee), and (iv) an
Inflation Guard Endorsement.  Provided there has not then occurred and
continuing any Event of Default hereunder or under the Mortgage, Lender shall
make the proceeds of such policy or policies available to Borrower for repair
and restoration of the Premises in accordance with the terms of the Mortgage;

 
                  (b)
Appropriate workmen’s compensation or other insurance against liability arising
from claims or workmen in respect of and during the period of any work on or
about the Premises; and



                  (c)
General public liability and property damage insurance applicable to the
Premises in amounts approved from time to time by Lender, which insurance shall
provide coverage to Lender and any other parties designated by Lender as
additional insureds;



All Insurance Policies shall name Lender and parties designated by Lender as
loss payee, as their respective interest my appear, and shall contain an
agreement whereby the insurer will endeavor to notify Lender in writing at least
thirty (30) days prior to cancellation of such policy.  Notwithstanding anything
in this Section 4.24 to the contrary, Borrower shall not be required to maintain
flood and mudslide insurance provided Borrower provides Lender with evidence
satisfactory to Lender that the Premises are not situated within an area
identified by the Secretary of Housing and Urban Development or by any other
governmental department, agency, bureau, board or instrumentality as an area
having special flood or mudslide hazards, and that no flood insurance is
required on the building site by any regulations under which Lender is governed.
 
 
24

--------------------------------------------------------------------------------

 


4.25           Survey.  Borrower will furnish to Lender, if Lender reasonably
believes that any New Improvements encroach on the adjoining property, at any
stage of construction, upon reasonable request from Lender, a Survey reflecting
that the New Improvements and all other New Improvements on the Maryland
Property are entirely within the boundary lines of the Maryland Property and do
not encroach upon any public road or waterway (except only pursuant to a valid
permit of competent Governmental Authority), set-back line, easement (except as
approved by the owner of such easement and any Governmental Authority having
jurisdiction), right-of-way or adjoining property or breach or violate any
covenant, condition, or restriction affecting the Maryland Property or any
Governmental Requirements or other legal requirements, and that no adjoining
structure encroaches upon the Maryland Property.


4.26           Title Update.  Borrower will furnish to Lender, as and when
reasonably requested by Lender, a certificate issued by the Title Company
reflecting such changes in title to the Premises as have occurred since the date
of issuance of the Title Insurance Policy or binder.


4.27           Subordination of Contractor’s Liens.  Upon request of Lender, at
any time and from time to time, Borrower shall use commercially reasonable
efforts to cause any or all contractors or subcontractors to execute,
acknowledge and deliver to Lender a recordable instrument subordinating any
present or future liens (other than any such liens constituting Permitted Liens)
against all or any part of the Premises to all liens and security interest
securing payment of the Loan.


4.28           [RESERVED].


4.29           [RESERVED].


4.30           Changes to Borrower. Without the prior written consent of Lender
which may be given or withheld in the absolute discretion of the Lender,
Borrower shall not: (i) amend its organizational or governing documents in a way
that would have a material adverse effect on Borrower’s ability to perform its
obligations under the Credit Agreement; (ii) permit Guarantor to cease to own,
directly or indirectly, at least 50% of the outstanding equity interests of
Borrower having voting rights; (iii) change its name or principal place of
business; (iv) fail to operate the Business substantially in accordance with its
past practices or as proposed to be operated as of the date of this Loan
Agreement; (v) sell all or substantially all of its assets; (vi) merge or
consolidate with or into any other entity; (vii) dissolve; make any distribution
or disposition of assets of the Borrower that will adversely affect the
financial condition of Borrower; or (viii) fail to remain in good standing and
authorized to do business in all jurisdictions where such standing or
authorization is required with respect to Borrower.


4.31           Tax Covenant.  Borrower shall pay all taxes on, or affecting, it,
its business or the Premises when due and, if so requested by the Lender,
provide Lender with written proof of such payment. Borrower shall pay (or cause
to be paid) all insurance premiums when due and, if so requested by the Lender,
provide Lender written proof of such payment.  Upon the occurrence and during
the continuance of an Event of Default, Borrower shall establish an Escrow Fund
(defined below) with Lender, its assigns or designees sufficient to discharge
Borrower’s obligations for the payment of all taxes and insurance premiums (the
“Escrow Fund”).  Borrower agrees to notify Lender immediately of any changes to
the amounts, schedules and instructions for payment of any taxes and insurance
premiums of which it has obtained knowledge and authorizes Lender or its agent
to obtain the bills for taxes directly from the appropriate tax authority.   The
Escrow Fund shall constitute a trust fund and shall not be commingled with other
monies held by Lender.  Unless otherwise required by applicable law, the Escrow
Fund shall be held in an interest-bearing account and interest shall be payable
to Borrower on an annual basis as of December 31st each year.  Lender shall pay
from the Escrow Funds the taxes and insurance premiums on or before the due date
thereof.  Borrower hereby grants and pledges to Lender a first and prior
security interest in and to the Escrow Fund to the secure the payment and
performance of the Loan.
 
 
25

--------------------------------------------------------------------------------

 


4.32           Borrower’s Business.  At all times, Borrower shall (a) Operate
its hotel and convention center business on the Premises in a manner consistent
with other quality facilities; (b) operate its casino in a manner consistent
with other first class casino facilities located in same region or similar
regions; and (c) operate its golf course facility in a manner consistent with
previous operations of such facility.


ARTICLE V
RIGHTS AND REMEDIES OF LENDER


5.01           Rights of Lender.  Subject to any approvals, consents, permits
and licenses required by the Gaming Commission, upon the occurrence and during
the continuance of an Event of Default, Lender shall have the right, in addition
to any other right or remedy of Lender set forth in the Note, the Maryland
Mortgage or in any other document constituting part of the Credit Agreement, but
not the obligation, in its own name or in the name of Borrower, to enter into
possession of the Premises; to perform all work necessary to complete the
construction of the New Improvements substantially in accordance with the Plans,
Governmental Requirements, and the requirements of the Ground Lease and any
lessee, if applicable; and to employ watchmen and other safeguards to protect
the Premises.  Borrower hereby appoints Lender as the attorney-in-fact of
Borrower, with full power of substitution, and in the name of Borrower, if
Lender elects to do so, upon the occurrence and during the continuance of an
Event of Default, to (a) use such sums as are necessary, including any proceeds
of the Loan and the Borrower’s Deposit, make such changes or corrections in the
Plans, and employ such engineers and contractors as may be required for the
purpose of completing the construction of the New Improvements substantially in
accordance with the Plans and Governmental Requirements, (b) execute all
applications and certificates in the name of Borrower which may be required for
completion of construction of the New Improvements, (c) endorse the name of
Borrower on any checks or drafts representing proceeds of the Insurance
Policies, or other checks or instruments payable to Borrower with respect to the
Premises, (d) do every act with respect to the construction of the New
Improvements which Borrower may do, (e) take any other action allowed by
applicable law, including the Governmental Permits to operate, or cause to be
operated, the Premises in a good and business-like manner, and (f) prosecute or
defend any action or proceeding incident to the Premises.  The power of attorney
granted hereby is a power coupled with an interest and irrevocable.  Lender
shall have no obligation to undertake any of the foregoing actions, and, if
Lender should do so, it shall have no liability to Borrower for the sufficiency
or adequacy of any such actions taken by Lender, except if such actions are
determined by a court of competent jurisdiction to constitute willful misconduct
or gross negligence on the part of Lender.
 
 
26

--------------------------------------------------------------------------------

 


5.02           Acceleration.  Upon the occurrence and during the continuance of
an Event of Default, Lender may, at its option, by notice in writing to Borrower
and Guarantor, declare the Loan immediately due and payable.


5.03           Cessation of Advances.  Upon the occurrence and during the
continuance of an Event of Default, the obligation of Lender to make any Advance
hereunder shall, at Lender’s option, immediately terminate.


5.04           Funds of Lender.  Any funds of Lender used for any purpose
referred to in this Article V shall constitute Advances secured by the Credit
Agreement and shall bear interest at the rate specified in the Note to be
applicable after default thereunder.


5.05           No Waiver or Exhaustion.  No waiver by Lender of any of its
rights or remedies hereunder, in any other document constituting part of the
Credit Agreement, or otherwise, shall be considered a waiver of any other or
subsequent right or remedy of Lender; no delay or omission in the exercise or
enforcement by Lender of any rights or remedies shall ever be construed as a
waiver of any right or remedy of Lender; and no exercise or enforcement of any
such rights or remedies shall ever be held to exhaust any right or remedy of
Lender.


5.06           Other Remedies.  In addition to the foregoing, the Lender shall
possess all other rights and remedies available to it at either law or equity
upon the occurrence and during the continuance of an Event of Default including,
without limitation, the right to foreclose the Mortgage and exert any and all
other rights and remedies available to it thereunder or under any other debt
evidencing or debt securing document executed by and between Lender and
Borrower.


ARTICLE VI
GENERAL TERMS AND CONDITIONS


6.01           Notices.  All notices or other written communications hereunder
shall be deemed to have been properly given (a) upon delivery, if delivered in
person or by facsimile or electronic mail transmission with receipt acknowledged
by the recipient thereof, (b) one (1) Business Day (defined below) after having
been deposited for overnight delivery with any reputable overnight courier
service, or (c) three (3) Business Days after having been deposited in any post
office or mail depository regularly maintained by the U.S. Postal Service and
sent by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:


If to Borrower:
 
EVITTS RESORT, LLC
Attn: Timothy J. Cope, President
130 Cheshire Lane, Suite 101
Minnetonka, MN 55305
Facsimile: (952) 449-9353
Email: tcope@lanksentertainment.com
 
With a copy to:
 
 
27

--------------------------------------------------------------------------------

 
 
LAKES ENTERTAINMENT, INC.
Attn: Damon Schramm, Esq., General Counsel
130 Cheshire Lane, Suite 101
Minnetonka, MN 55305
Facsimile: (952) 449-9353
Email: dschramm@lakesentertainment.com
 
And to:
 
GRAY PLANT MOOTY
Attn: David M. Morehouse, Esq.
500 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Facsimile: (612) 632-4000
Email: david.morehouse@gpmlaw.com
 
If to Lender:
 
CENTENNIAL BANK
Attn: Randy Crowell
P.O. Box 966
Conway Arkansas 72033
Facsimile:(501) 328-4650
Email: rcowell@my100bank.com
 
With a copy to:
 
GILL RAGON OWEN, P.A.
Attn: Daniel Goodwin
425 West Capitol Avenue, Suite 3801
Little Rock, Arkansas 72201
Facsimile: (501) 372-3359
Email: goodwin@gill-law.com
 
or addressed as such party may from time to time designate by written notice to
the other parties.


Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.


For purposes of this Subsection, “Business Day” shall mean a day on which
commercial banks are authorized to conduct business or Lender is open for
business in the State of Arkansas.
 
 
28

--------------------------------------------------------------------------------

 


6.02           Entire Agreement and Modifications.  The Credit Agreement
constitutes the entire understanding and agreement between the undersigned with
respect to the transactions arising in connection with the Loan and supersedes
all prior written or oral understandings and agreements between the undersigned
in connection therewith.  No provision of this Loan Agreement or any other
document constituting part of the Credit Agreement may be modified, waived, or
terminated except by instrument in writing executed by the party against whom a
modification, waiver, or termination is sought to be enforced.


6.03           Election of Remedies.  Lender shall have all of the rights and
remedies granted in the Credit Agreement and available at law or in equity, and
these same rights and remedies shall be cumulative and may be pursued
separately, successively, or concurrently against Borrower or any property
covered under the Credit Agreement, at the sole discretion of Lender.  The
exercise or failure to exercise any of the same shall not constitute a waiver or
release thereof or of any other right or remedy, and the same shall be
nonexclusive.


6.04           Form and Substance.  All documents, certificates, insurance
policies, and other items required under this Loan Agreement to be executed
and/or delivered to Lender shall be in form and substance satisfactory to
Lender.


6.05           Limitation on Interest.  All agreements between Borrower and
Lender, whether now existing or hereafter arising and whether written or oral,
are hereby limited so that in no contingency, whether by reason of acceleration
of the maturity of any indebtedness governed hereby or otherwise, shall the
interest contracted for, charged or received by Lender exceed the maximum amount
permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to Lender in excess of the maximum lawful
amount, the interest payable to Lender shall be reduced to the maximum amount
permitted under applicable law; and, if from any circumstance the Lender shall
ever receive anything of value deemed interest by applicable law in excess of
the maximum lawful amount, an amount equal to any excessive interest shall be
applied to the reduction of the principal of the Loan and not to the payment of
interest, or if such excessive interest exceeds the unpaid balance of principal
of the Loan such excess shall be refunded to Borrower.  All interest paid or
agreed to be paid to Lender shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full period until
payment in full of the principal of the Loan (including the period of any
renewal or extension thereof) so that interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law.  This paragraph
shall control all agreements between the Borrower and Lender.


6.06           No Third Party Beneficiary.  This Loan Agreement is for the sole
benefit of Lender and Borrower and is not for the benefit of any third party.


6.07           Borrower in Control.  In no event shall Lender’s rights and
interests under the Credit Agreement be construed to give Lender the right to,
or be deemed to indicate that Lender is in control of the business, management
or properties of Borrower or has power over the daily management functions and
operating decisions made by Borrower.


6.08           Number and Gender.  Whenever used herein, the singular number
shall include the plural and the plural the singular, and the use of any gender
shall be applicable to all genders.  The duties, covenants, obligations, and
warranties of Borrower in this Loan Agreement shall be joint and several
obligations of Borrower and of each Borrower if more than one.
 
 
29

--------------------------------------------------------------------------------

 


6.09           Captions.  The captions, headings, and arrangements used in this
Loan Agreement are for convenience only and do not in any way affect, limit,
amplify, or modify the terms and provisions hereof.


6.10           Applicable Law.  This Loan Agreement and the other Credit
Agreement shall be governed by and construed in accordance with the laws of the
State of Arkansas (without regard to choice of law or conflict of laws rules)
and the laws of the United States applicable to transactions in the State of
Arkansas,  except to the extent that (i) real and personal property laws of the
state in which the property is located, including laws relating to perfection
and the effect of perfection and non-perfection of liens on real and personal
property, or the transfer of, and effect of transfer of, security title to real
property located in such state and (ii) gaming laws of the state in which the
property is located, including laws relating to financial interests in, and
operation of, gaming facilities, shall necessarily apply to the exercise of any
remedies relating to the enforcement of the security covered by this mortgage
and provided further, the parties expressly choose the laws of the state in
which the property is located to govern the effectiveness of the grant and
conveyance of the lien against and security title to the property.


6.11           Binding Affect.  This Loan Agreement shall extend to and be
binding upon and inure to the benefit of the successors and assigns of the
parties; provided, however, that Borrower shall not assign or transfer its
rights or obligations hereunder without the prior written consent of Lender.


6.12           Participation.  Except if and to the extent any such sale is
prohibited by applicable law, and in any other case provided that any such sale
is to another bank or other financial institution, Lender shall have the
exclusive option and privilege of selling the Loan in its entirety or
participating interests in the Loan on such terms and conditions as Lender may
determine and may disclose any and all information relating to the Loan to such
participants or any other permitted purchaser of the Loan.


6.13           Severability.  In the event that any one or more of the
provisions contained in this Loan Agreement or in any other loan document
executed in connection herewith shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Loan Agreement or
any other document constituting part of the Credit Agreement executed in
connection herewith, and in lieu of such invalid, illegal or unenforceable
provision there shall be added automatically as part of this Loan Agreement a
provision as similar in terms to such invalid, illegal or unenforceable
provision as may be possible and be valid, legal and unenforceable thereafter.


6.14           [RESERVED]


6.15           No Joint Venture.  The parties hereto covenant and agree that the
relationship between Lender and Borrower shall be strictly construed as a
relationship between a debtor and a secured party and never as a joint venture
or similar relationship between Lender and Borrower.  Lender shall not be
obligated to perform or discharge any obligation or duty of Borrower with
respect to (a) the operation of the mortgaged property or (b) the performance of
any obligations under any leases affecting the mortgaged property.  Borrower
covenants and agrees to hold harmless, defend and indemnify the Lender from and
against any liability arising with respect to (a) Borrower’s operation of the
mortgaged property or (b) Borrower’s performance of any of its covenants or
obligations under any of the leases pertaining to the mortgaged property.
 
 
30

--------------------------------------------------------------------------------

 


6.16           Construction Sign.  Borrower shall allow Lender, at Lender’s
cost, to erect at the Property a sign, subject to Borrower’s reasonable
approval, evidencing Lender’s advancement of the subject credit facility.


6.17           JURY WAIVER.  BORROWER AND LENDER EACH HEREBY WAIVES ITS RIGHT TO
A JURY TRIAL IN THE EVENT OF ANY DISPUTE OR LITIGATION ARISING HEREUNDER OR
UNDER ANY RELATED DOCUMENTS EXECUTED IN CONNECTION HEREWITH.  BORROWER COVENANTS
AND AGREES THAT THE JURISDICTION AND VENUE FOR ALL LITIGATION ARISING IN
CONNECTION WITH THE ENFORCEMENT, COLLECTION OR ADMINISTRATION OF THIS LOAN
AGREEMENT SHALL REST EXCLUSIVELY IN AN ARKANSAS STATE COURT SITTING IN FAULKNER
COUNTY, ARKANSAS OR A UNITED STATES COURT SITTING IN THE EASTER DISTRICT OF
ARKANSAS AND/OR SUCH OTHER COURT WHEREIN THE SUBJECT REAL PROPERTY IS LOCATED
ALL AS THE LENDER MAY SELECT IN ITS SOLE AND ABSOLUTE DISCRETION AND BORROWER
WAIVES ALL RIGHTS TO ASSERT OTHERWISE.


6.18.          [RESERVED].


6.19           USA Patriot Act Compliance.  Borrower warrants and represents
that neither Borrower nor any principal, manager or majority member of Borrower
appear on the list of Specially Designated Nationals and Blocked Persons that is
maintained by the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) or any similar list maintained by any governmental entity or
agency (collectively, the “SDN List”).  If Lender knows, has reason to know or
suspects or has reason to suspect that Borrower has, is, or will violate the
warranty and representation contained in the preceding sentence, Lender shall
have the right to terminate this Loan Agreement and to take any and all action
or to make any report or notification required by OFAC or any other applicable
governmental entity or agency or by the laws relating to the applicable SDN
List.


[The remainder of this page intentionally left blank;
signatures appear on next page.]
 
 
31

--------------------------------------------------------------------------------

 
 
[Signatures to Secured Construction Loan Agreement]


IN WITNESS WHEREOF, this Secured Construction Loan Agreement is executed on the
date set forth in the preface.


 

  LENDER:
Centennial Bank
 
By:__/s/ Randy Crowell________________
Title: ___SVP________________________

 
BORROWER:
Evitts Resort, LLC
 
By: __/s/ Damon Schramm_______________
Title: __Secretary______________________


 
 
32

--------------------------------------------------------------------------------

 
 
EXHIBIT A


CONSTRUCTION BUDGET PREPARED BY BORROWER


(Specifying the cost by item of all labor, materials, and services
necessary for the construction of the New Improvements in
accordance with the Phase I Plans, the Phase 2 Plans (as currently
contemplated), and all
Governmental Requirements.)






TO BE ATTACHED PRIOR TO THE INITIAL ADVANCE
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF DISBURSEMENT AGREEMENT






[Begins Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
DISBURSEMENT AGREEMENT


THIS DISBURSEMENT AGREEMENT is entered into as of the ___ day of __________,
2012, by and between EVITTS RESORT, LLC ("Owner"), LAWAL SCOTT ERICKSON
ARCHITECTS, INC. ("Architect"), and CENTENNIAL BANK ("Lender").


WHEREAS, Owner is the owner of a leasehold interest in land located in Allegany
County, Maryland upon which Owner intends to renovate an existing hotel and golf
course all located in Rocky Gap State Park, Maryland (the “Project”) pursuant to
that certain construction contract between the Owner and KRAUS ANDERSON
CONSTRUCTION COMPANY (the "General Contractor") dated July 25, 2012 (the
“Construction Contract”); and


WHEREAS, Lender holds for the benefit of certain parties hereto funds which are
scheduled to be disbursed so as to construct certain improvements to the Project
upon satisfaction of the terms and conditions of this Agreement and that certain
Secured Construction Loan Agreement; and


WHEREAS, all parties hereto agree to perform those obligations set forth herein;
and


NOW, THEREFORE, in consideration of the premises herein set forth and other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, each of the parties, intending to be legally bound by the
provisions hereof, agrees as follows:


1.           On or before the first (1st) day of each month, the Owner shall
obtain from the General Contractor and deliver to Architect a list of
subcontractors providing work to the Project or suppliers providing materials to
the Project pursuant to contracts directly with the General Contractor, and the
amounts payable to each such subcontractor or supplier on AIA Document G702
Application and Certificate for Payment ("G702").  Delivery of the G702 shall
constitute the General Contractor's attestation and certification that the G702
accurately lists all subcontractors, laborers, and materialmen having contracts
with the General Contractor on the Project, and that the Project's construction
to date is in full and complete accordance with the Construction Contract
.  Each G702 shall be signed by General Contractor and shall be accompanied by
the supporting documentation and lien waivers required by Article 4 of the
Construction Contract.


2.           Upon receipt of a G702 by Architect meeting the requirements of
Section 1 hereof, Architect shall verify, certify and attest whether (a) all
work as described on the G702 has been performed, (b) all materials have been
delivered to the Project by all suppliers described on the G702 in accordance
with the G702, (c) the G702 accurately lists all subcontractors, laborers, and
materialmen having contracts with the General Contractor on the Project, and (d)
the Project's construction to date is in full and complete accordance with all
Project construction plans and specifications and all local, state, federal and
other construction codes and requirements (the "Draw Inspection").  Architect
shall confirm completion of the Draw Inspection by execution of the Certificate
for Payment contained within the G702 and shall forward the G702 and its
required accompanying documents to the Lender.


3.           Upon Lender's receipt and approval of all documents referenced
above and the review and approval of same by any inspector retained by Lender,
Lender shall thereafter advance principal to Borrower's bank account, assuming
Borrower otherwise is in full compliance with the provisions of that Secured
Construction Loan Agreement of even date herewith.
 
 
 

--------------------------------------------------------------------------------

 


4.           This Disbursement Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland and the laws of the United
States.  This Agreement may only be modified by a subsequent written document
executed by all parties hereto.


5.           As evidenced by its signature below the architect responsible for
designing the improvements to the Project does hereby approve and acquiesce to
the assignment of its architectural contract by Owner to Lender, will look to
and recognize Lender as the party to whom performance is owed upon Lender's
taking-over of the architectural contract, and subordinates all mechanic's,
materialmen's, statutory and other liens of every nature which it may have in
and to the Project to the priority lien and encumbrance of Lender as evidenced
by that certain Leasehold Mortgage, Security Agreement and Assignment of
Rents.  The undersigned Architect further certifies that all improvements to the
Project have been designed in accordance with the Americans with Disabilities
Act.


[The remainder of this page intentionally left blank;
signatures appear on next page.]
 
 
 

--------------------------------------------------------------------------------

 


[Signature Page to Disbursement Agreement]


IN WITNESS WHEREOF the parties hereto have executed this Disbursement Agreement
on the date first above written.
 
 

  OWNER:
Evitts Resort, LLC
By: ________________________________
Title: _______________________________

 
ARCHITECT:
Lawal Scott Erickson Architects, Inc.
By: ___________________________________
Title: _______________________________
 
 
LENDER:
Centennial Bank
By: _______________________________
Title: _____________________________

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
STATE OF ________________
 
COUNTY OF _______________
 
Personally appeared before me, the undersigned authority in and for the said
county and state, on this ___ day of _________, 2012, within my jurisdiction,
the within-named ________________, who acknowledged that he/she is the
________________ of EVITTS RESORT, LLC, an ___________ limited liability
company, and that, for and on behalf of the said company and as its act and
deed, they executed the above and foregoing instrument after first having been
duly authorized by said company to do so.
 
 

  ___________________________________
 
Notary Public

 
My commission expires:
 
__________________________

 


ACKNOWLEDGMENT
 
STATE OF ________________
 
COUNTY OF _______________
 
Personally appeared before me, the undersigned authority in and for the said
county and state, on this ___ day of _________, 2012, within my jurisdiction,
the within-named ________________, who acknowledged that he/she is the
________________ of Lawal Scott Erickson Architects, Inc., and that, for and on
behalf of the said company and as its act and deed, they executed the above and
foregoing instrument after first having been duly authorized by said company to
do so.
 
 

  ___________________________________
 
Notary Public

 
My commission expires:
 
__________________________
 
 
A-1

--------------------------------------------------------------------------------

 
 
Loan Number:  2757521066

ACKNOWLEDGMENT
 
STATE OF ________________
 
COUNTY OF _______________
 
Personally appeared before me, the undersigned authority in and for the said
county and state, on this ___ day of _________, 2012, within my jurisdiction,
the within-named ________________, who acknowledged that he/she is the
________________ of CENTENNIAL BANK, and that, for and on behalf of the said
company and as its act and deed, they executed the above and foregoing
instrument after first having been duly authorized by said company to do so.
 
 

  ___________________________________
 
Notary Public

 
My commission expires:
 
__________________________
 
 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C


LEGAL DESCRIPTION OF PROPERTY


Maryland:


In The Twenty-First Election District, Allegany County, Maryland, In Five
Parcels.


Parcel One:


Beginning for the same at a Point, said Point being the southwesterly-most comer
of the herein described lease area and running from thence;


(1) North 21 degrees 05 minutes 20.8 seconds West 1 43 1 .36 feet; thence,
(2) North 10 degrees 11 minutes 18.5 seconds East 1364.12 feet; thence,
(3) North 23 degrees 29 minutes 52.3 seconds East 875.04  feet; thence,
(4) North 39 degrees 50 minutes 45.2 seconds East 495.83 feet; thence,
(5) North 63 degrees 03 minutes 55.4 seconds East 568.17 feet; thence,
(6) North 80 degrees 00 minutes 52.1 seconds East 262.99 feet; thence,
(7) South 52 degrees 26 minutes 18.1 seconds East 764.16 feet; thence,
(8) South 00 degrees 00 minutes 00 seconds East 230.00 feet; thence,
(9) South 28 degrees 35 minutes 25.7 seconds East 242.17 feet; thence,
(10) by and with the arc of a curve deflecting to the left, which has a radius
of 209.99  feet, for a length of 186.65 feet, the chord of which bears South 54
degrees 03 minutes 18.5 seconds  East 180.57 feet; thence,
(11) South 79 degrees 31  minutes  11.3 seconds East 462.81  feet; thence.
(12) North 10 degrees 55 minutes 41.5 seconds East 518. 78 feet; thence,
(13) North 47 degrees 27 minutes 39.7 second s East 158. 17 feet; thence,
(14) North 73 degrees 42 minutes 11.9 seconds  East 146.50 feet; thence,
(15) North 32 degrees 17 minutes 30.3 seconds East 726.66 feet; thence,
(16) North 11 degrees  23 minutes 37.2 seconds East 532.31  feet; thence,
(17) North 50 degrees 57 minutes 37.1 seconds East 1651.73 feet; thence,
(18)  South  24  degrees   26  minutes  00.0  seconds  East  569.50   feet  to  the  northwesterly  side  of  the
proposed  Pleasant Valley  Road right-of-way;  thence, by
and  with  the  northwesterly  side of the said  proposed Pleasant  Valley Road
right-of-way  the following twenty-six courses  and distances
(19) by and with the arc of a curve deflecting  to the left, which  has a radius
of 1930.93  feet, for a length of 175.31 feet, the chord of which bears South 23
degrees  23 minutes 25. 1 seconds West 175.25 feet; thence,
(20) South 20 degrees 47 minutes 21.7 seconds  West 122.00 feet; thence,
(21) by and with the arc of a curve deflecting  to the right, which  has a
radius of 466.51  feet, for a length 113.33 feet, the chord of which bears South
27 degrees  44 minutes 55.5 seconds  West 113.05 feet; thence,
(22) North 74 degrees  25 minutes 25.6 seconds  West 27.97 feet ; thence,
(23) by and with the arc of a curve deflecting  to the right, which  has a
radius of 440.18  feet, for a length of 10.71 feet, the chord of which bears
South 36 degrees 35 minutes 55.3 seconds West 10.71  feet; thence,
 
 
C-1

--------------------------------------------------------------------------------

 
 
Loan Number:  2757521066

 
(24) South 26 degrees 53 minutes 47.2 seconds  West 65.89 feet; thence,
(25) South 43 degrees  15 minutes 45.6 seconds  West 472.87 feet ; thence,
(26) by and with the arc of a curve deflecting to the left, which  has a radius
of 5965.00  feet, for a length of 137.62 feet, the chord of which bears South 42
degrees  36 minutes 20.1  seconds  West 137.62 feet; thence,
(27) South 41 degrees  56 minutes 54.6 seconds  West 657.22  feet; thence,
(28) South 41 degrees 07 minutes 14.5 seconds West 109.31 feet: thence,
(29) North 80 degrees 36 minutes 46.8 seconds  West 36.67 feet; thence,
(30) South 38 degrees 33 minutes 30.3 seconds  West 32.87 feet; thence,
(31) South 23 degrees  32 minutes 39.5 seconds  West 79.75 feet; thence,
(32) South 21 degrees  38 minutes 54.5 seconds  West 136.19 feet; thence,
(33) South 20 degrees  11 minutes 01.3 seconds  West 149.36 feet; thence,
(34) South 20 degrees 28 minutes 57.5 seconds  West 298.08  feet; thence,
(35) South 24 degrees 06 minutes 48.4 seconds  West 338.83  feet; thence,
(36) South  16 degrees 57 minutes 51.3 seconds  West 162.76 feet; thence,
(37) South 26 degrees 58 minutes 07.7 seconds  West 178.90 feet; thence,
(38) South 41 degrees  36 minutes 43.2 seconds  West 76.65 feet; thence,
(39) South 53 degrees 27 minutes 32.4 seconds  East 9.48 feet ; thence,
(40) South 50 degrees 40 minutes  26.3 seconds  West 110.67  feet ; thence,
(41) South 66 degrees 56 minutes 44.2 seconds  West 307.87 feet; thence,
(42) South 81 degrees 54 minutes 59.3 seconds  West 43.56 feet; thence,
(43) North 21 degrees 50 minutes 03.5 seconds  West 65.42 feet ; thence,
(44) South  71 degrees  00 minutes  35.0 seconds  West 20.02  feet to
Maryland  Highway  No. U.S. 40/48; thence, by and with the northwesterly side of
the said Maryland Highway No. U.S. 40/48 the following nineteen courses and
distances
(45) continuing South 83 degrees 40 minutes 29.1  seconds  West 24.92 feet;
thence,
(46) North 09 degrees 01 minutes  17.0 seconds  West 222.04  feet ; thence,
(47)  South 67 degrees 52 minutes 18.1  seconds  West 145.00 feet ; thence,
(48) South 12 degrees 30 minutes 24.5 seconds East 185.5 7 feet; thence,
(49) South 07 degrees 17 minutes 28.2 seconds East 45.00 feet to Parcel Three
described below; thence, by and with Parcel Three described below
(50) South 10 degrees  11 minutes 55.4 seconds  West 268.53  feet; thence,
(51) South 52 degrees 24 minutes 04.8 seconds West 109.35 feet; thence,
(52) South 56 degrees 29 minutes 35.4 seconds  West 238.43  feet; thence,
(53) South 50 degrees  21 minutes 09.7 seconds  West 457.59  feet; thence,
(54) South 88 degrees 23 minutes 00.8 seconds  West 223.81  feet ; thence,
(55) South 39 degrees  31 minutes 39.5 seconds  West 417.53 feet ; thence,
(56) South 03 degrees 14 minutes 22.9 seconds West 98.97 feet; thence.
(57)  by and with the arc of a curve deflecting  to the left which  has a radius
of 2438.10  feet, for a length of 30.52 feet, the chord of which bears South 44
degrees 52 minutes  15.6 seconds  West 30.52 feet; thence,
(58) South 44 degrees 31 minutes 10.4 seconds  West 1169.39 feet; thence,
(59) South 44 degrees 31 minutes 12.4 seconds West 141 .63 feet; thence,
(60) South 44 degrees 31 minutes 11.9 seconds  West 48.34 feet ; thence,
(61)  by and with the arc of a curve deflecting  to the left, which  has a
radius of 450.00  feet, for a length of 270.42  feet the chord of which bears
South 61 degrees  19 minutes 19.1 seconds  West 266.37  by feet; thence,
 
 
D-1

--------------------------------------------------------------------------------

 
 
Loan Number:  2757521066

 
(62) South 44 degrees  30 minutes 54.8 seconds West 80.00  feet; thence,
(63) continuing South 44 degrees 30 minutes 54.8 seconds West 54.90 feet to the
Place of Beginning. Containing 230.320 Acres of Land, more or less.


Parcel Two:


Beginning  for the same  at a Point,  said  Point  being the
northerly-most  comer  of the herein  described land ; said Point also being on
the southeasterly  side of the proposed  right-of-way  line of a public  road,
known as Pleasant Valley Road; said Point also bears South 18 degrees 19 minutes
01.5 seconds  East 143.17 feet from the end of the twenty-seventh course of the
above described  Parcel No. One; and from said Place of Beginning running:


(1) South 51 degrees 00 minutes 39.9 seconds  East 466.88 feet; thence,
(2) South 00 degrees 14 minutes 30.0 seconds West 812.78 feet; thence,
(3) North 85 degrees 18 minutes 17.6 seconds East 924.90 feet; thence,
(4) South 51 degrees  15 minutes 00.0 seconds East 262.88 feet; thence,
(5) South  52 degrees  45  minutes  41.2  seconds  West 80.25  feet to the
northwesterly  side of Maryland Highway  No. U.S. 40/48; thence, by and with the
said northwesterly side of the said Maryland Highway No. U.S. 40/48 the
following six courses and distances:
(6) continuing South 52 degrees 45 minutes 41.2 seconds  West 313.84 feet;
thence,
(7) South 71 degrees 50 minutes 46.0 seconds West 260.31  feet; thence,
(8) South 71 degrees 54 minutes 54.7 seconds  West 587.76 feet; thence,
(9) by and with the arc of a curve deflecting  to the left, which has a radius
of 700.00 feet for a length of 273.41  feet, the chord of which bears South 79
degrees 51 minutes 26.1 seconds  West 271.68 feet; thence,
(10) South 67 degrees 58 minutes 54.1 seconds West 106.78 feet; thence,
(11) South 73 degrees 32 minutes 35.2 seconds  West 196.96 feet to the land ,
now or formerly  of Arthur C.  Howard  and  Doris  J.
Howard  (Liber  216,  Folio  47);  thence,  by and  with  the said  Arthur  C.
Howard  and Doris J. Howard land
(12) North 06 degrees 02 minutes 58.5 seconds  West 293.30 feet; thence,
(13) North 42 degrees 25 minutes 33.6 seconds West 188.60 feet ; thence,
(14) North 50 degrees 31 minutes 08.7 seconds  East 48.18 feet; thence,
(15) North 39 degrees 28 minutes 51.3 seconds  West 9.00 feet; thence,
(16) North 50 degrees 31 minutes 08.7 seconds  East 82.83 feet; thence,
(17) South 40 degrees  07 minutes 40.3 seconds  East 201.98  feet; thence,
(18) North 49 degrees 53 minutes  57.2 seconds  East 230.60  feet; thence,
(19) North 40 degrees 53 minutes 27.6 seconds  West 144.79 feet; thence,
(20) North 56 degrees  17 minutes 41.9 seconds  West 43.29 feet; thence,
(21) North 72 degrees 48 minutes 17.5 seconds  West 42.63 feet; thence,
(22) South 50 degrees 31 minutes 08.7 seconds West 276. 20 feet; thence,
(23) North 39 degrees 28 minutes 51 .3 seconds  West 9.00 feet ; thence,
(24) South 50 degrees 31 minutes 08.7 seconds West 101.54 feet; thence,
(25) by and with the arc of a curve deflecting  to the right, which has a radius
of 305.00  feet, for a length of283.09 feet, the chord of which bears South 77
degrees 06 minutes 33.9 seconds  West 273.04 feet; thence,
 
 
D-1

--------------------------------------------------------------------------------

 
 
Loan Number:  2757521066

 
(26)  by and with the arc of a curve deflecting  to the right which has a radius
of 41.00  feet, for a length of33.43 feet, the chord of which bears North 52
degrees 56 seconds  42.7 seconds  West 32.51  feet; thence,
(27)  North 09 degrees  16 minutes  21.2 seconds  West 93.72  feet to the
proposed  Pleasant  Valley  Road right-of-way; thence,  by and with the
southeasterly side of the said proposed  Pleasant  Valley Road right-of-way the
following  ten courses  and distances:
(28)  by and with the arc of a curve deflecting to the left, which  has a radius
of 600.21  feet, for a length of 232.08 feet the chord of which bears North 33
degrees 51 minutes  27.0 seconds  East 230.64 feet; thence,
(29) North 22 degrees 00 minutes 24.0 seconds  East 56.28 feet ; thence,
(30) South 60 degrees  35 minutes 09.4 seconds  East 6.45 feet ; thence.
(31) North 28 degrees 03 minutes 42.4 seconds  East 41.06 feet; thence.
(32) North 22 degrees  10 minutes 35.6 seconds  East 151.34 feet; thence,
(33) North 06 degrees  15 minutes 58.8 seconds  East 41.20  feet; thence,
(34) North 22 degrees 00 minutes 24.0 seconds  East 691.65  feet ; thence,
(35) South 68 degrees 43 minutes 22.3 seconds  East 50.00 feet ; thence.
(36) North 27 degrees  07 minutes 58.7 seconds  East 184.42 feet ; thence.
(37) North 39 degrees 01 minutes 49 seconds  East 150.56 feet to the Place of
Beginning. Containing 37.887 Acres of Land more or less.


Parcel Three


Beginning   for  the  same  at  a  Hub  and  Tack  found,  said  Hub  and  Tack  being  a  the  northwesterly
intersection  of the Right-of-Way  for Through  Highway  1-68
(National  Freeway)  leading  from  Cumberland  to Flintstone  and  the
Rocky  Gap  State  Park  Entrance  Road,  said  Right-of-Way   being  recorded  among  the
Land Records of Allegany  County  under Liber 0607,  Page 974; said Hub and Tack
also being at the end of the forty­ eighth  course  of Parcel  One
described  above;  thence,  by and with the said  Parcel  One and from
said  Place of Beginning  running by and with the aforementioned Right-of- Way:


(1) North  10 degrees  11 minutes  55.4  seconds  East
268.53  feet;  thence,  by and  with the new division line the following  three
courses and distances:
(2) North 82 degrees 42 minutes 31.8 seconds East 43.00 feet; thence,
(3) South 07 degrees 29 minutes 0.2 seconds East 183.45 feet; thence,
(4) South 52 degrees 24 minutes 04.8 seconds  West 144.00 feet to the Place of
Beginning. Containing 16,932 Square Feet of Land, more or less.


Parcel Four


BEGINNING for the same at a point, said point also being at the end of the South
79 degrees 31 minutes 11 seconds  East, 462.81  foot  line of 230.320  Acre,
Parcel  One as delineated  on a plan entitled  "Plat Showing Lease Area, on the
lands of, ROCKY  GAP STATE  PARK"  prepared  by Rauch,  Walls & Lane, Inc. dated
April 26, 1996, said plat also being Exhibit "B" as contained  in a
Ground  Lease recorded among  the Land Records of
Allegany  County,  Maryland  in Liber 637. Folio 308, said Point of
Beginning  also being on the easterly  side of the public road known as Lake
Shore  Drive at the intersection  of the northerly side of the public road known
as Old Hancock  Road, said Point of Beginning  also  being southeast  corner  of
the herein described  Lease  Area 4, thence  by and with said  northerly  side
of the public  road known  as Old Hancock  Road and running  reversely
with  the  aforesaid  462.81   foot  line  of  the  230.320  Acre.  Parcel  One,  and  running  in  the  meridian  of  the
Maryland  State  Coordinate  System NAD  27 as established   on  said  plat,
and  running  in , through, over and across, as to include a portion of the
lands of The State of Maryland,  ROCKY  GAP STATE  PARK (Liber 402, Folio 391)
the following  nine courses and distances:
 
 
D-1

--------------------------------------------------------------------------------

 
 
Loan Number:  2757521066


(1)  North 79 degrees 31 minutes 11 seconds West, 462.81 feet to a point; thence
(2)  by and  with the arc of a curve  deflecting  to the  right, which  has a
radius  of 209.99  feet,  for a length of 186.65 feet, the tangent of which is
100. 00 feet, the chord of which bears North 54 degrees 03 minutes 19
seconds  West, 180.57  feet to a point; thence
(3)  North 28 degrees 35 minutes 26 seconds West 141.75 feet to a point; thence
4)  North 61 degrees 24 minutes 34 seconds East, 206.17 feet to a point; thence
(5)  South 89 degrees 46 minutes 34 seconds East. 202.34 feet to a point; thence
(6)  South 75 degrees 00 minutes 00 seconds East. 113.65 feet to a point; thence
(7)  by and  with  the arc of a curve  deflecting to the right,  which  has a
radius  of 210.19  feet, for a length of 310.79 feet, the tangent of which is
191.65 feet, the chord of which bears South 32 degrees  38 minutes 29
seconds  East, 283.24 feet to a point; thence
(8)  South 79 degrees 04 minutes 18 seconds East, 50.17 feet to a point; thence
(9)  South 10 degrees 55 minutes 42 seconds West, 137.58 feet to the Place of
Beginning.


Containing 4.485  Acres  of  Land,  more  or  less,  and  intended  to be all of
the same  land designated as "Parcel  4" on  a
plat  entitled  "Amended  Lease  Area  Plat,
on  the  lands  of,  ROCKY  GAP  STATE  PARK"  as prepared  by Lane Engineering,
LLC on June 7, 2012.


Parcel  Five


BEGINNING   for  the same  at a  point, said  point  being  REMOVED South  65
degrees  35  minutes  22 seconds  West, 248.55 feet from the end of the North 42
degrees  25 minutes  33.6 seconds  West, 188.60 foot line of37.887 Acre, Parcel
Two as delineated  on a plan entitled  "Plat Showing  Lease Area, on the lands
of, ROCKY GAP STATE  PARK"  dated  April 26, 1996, prepared  by Rauch, Walls &
Lane, Inc., dated  April 26, 1996, said plat also being  Exhibit "B" as
contained in a Ground Lease recorded among the Land Records of Allegany
County, Maryland in Liber 637, Folio 308, said
Point of Beginning also being on the southerly side of the
Tenant  Access  Easement  as shown  on  said  plat,
said  Point  of  Beginning  also  being  northwest  corner  of  the herein
described  Lease Area, thence  running in the meridian of the Maryland  State
Coordinate System  (NAD 27 as established on said Exhibit "B") and running  in,
through,  over and across,  as to include a portion of the lands of
The  State  of  Maryland ,
ROCKY  GAP  STATE  PARK  (Liber  402,  Folio  391)  the  following  courses  and
distances:
 
(1)  South  06  degrees  18  minutes  49  seconds  East,  176.05   feet  to  a  point  and  the  lands  of  the
Maryland   State  Highway   Administration  as  shown  on  State  Highway   Administration  Plat  Number   50403:
thence by and with said Maryland State Highway Administration lands the
following three courses and distances
 
 
D-1

--------------------------------------------------------------------------------

 
 
Loan Number:  2757521066

 
(2)  South 74 degrees 12 minutes 23 seconds West, 115.17 feet to a point; thence
(3)  North 76 degrees 03 minutes 42 seconds West, 106.76 feet to a point; thence
(4)  South  85 degrees  23  minutes  38 seconds  West,  44.84  feet  to a
point;  thence  running  in, through,
over  and  across  as  to  include  a  portion  of  the  land
s  of  The  State  of  Maryland  (Liber  402,  Folio  391)  the following  three
courses  and distances
(5)  North 39 degrees 30 minutes 32 seconds East, 199.14 feet to a point; thence
(6)  North 11 degrees 22 minutes 34 seconds East, 35.96 feet to a point; thence
(7)  by and  with  the arc  of a curve  deflecting   to the  left, which  has
a  radius of 345.00  feet,  for a length of 106.52  feet the chord of
which  bears South  87 degrees  28 minutes  08 seconds  East  106.09 feet to the
Place of Beginning.


Containing 33,894 Square Feet or 0.778 Acres of Land, more or less and
intended  to be all of the same land  designated   as  "Parcel  5"  on  a  plat
entitled  "Amended   Lease  Area  Plat,  on  the  lands  of,  ROCKY  GAP
STATE  PARK" as prepared  by Lane Engineering, LLC on June 7, 2012.






Minnesota:


Lot 1, Block 1, Carlson Center East, Hennepin County, Minnesota.
 
Together with benefits and easements created in Declaration of Easements and
Covenants, dated December 18, 1996, recorded December 20, 1996 as Document No.
2771390; and as amended by that certain First Amendment to Declaration of
Easements and Covenants, dated March 25, 1998 recorded April 14, 1998 as
Document No. 3009312.



 
D-1

--------------------------------------------------------------------------------

 
 
Loan Number:  2757521066

 
EXHIBIT D


FORM OF APPLICATION FOR ADVANCE
 
 
The Lender will not require the Application for Advance to be on, or in, a
specific form.  Rather, the Lender will require that the Application for Advance
package include each of the items described in the Disbursement Agreement and in
this Loan Agreement, specifically including the following:


 
1.
A list of subcontractors providing work to the Project or suppliers providing
materials to the Project, and the amounts payable to each such subcontractor or
supplier on AIA Document G702 Application and Certificate for Payment ("G702").



 
2.
A release of any and all statutory, common law or other liens of General
Contractor and each Project subcontractor regarding all work performed and
materials delivered, as described on the G702;



 
3.
All invoice and supporting documentation regarding all work and materials
described on the G702; and



 
4.
Proof of payment for all invoices submitted for the period covered by the
previous Application for Advance.

 
 
D-1
 
 